          Case 2:19-bk-53922                      Doc 1                 Filed 06/14/19 Entered 06/14/19 10:22:47                                             Desc Main
                                                                        Document     Page 1 of 58

'    Fill in this in formation to identify your case:


         United States Bankruptcy Court for the:       SOUTHERN DISTRICT OF OHIO
                                                                                                                          FJL,EF>
                                                                                                                 7019    JUN I 4 AH 10: 08
         Case number (If known): ------- Chapter you are filing under:
                                                                                 �
                                                                                 IJ
                                                                                      Chapter
                                                                                      Chapter 11
                                                                                                7
                                                                                                                        cTu;�<, \� .,              "'·   ·   r
                                                                                                                 U.S. BA.NKii.UPTCY ('llURT
                                                                                 IJ   Chapter 12
                                                                                 IJ   Chapter 13                     COLUNt:U::.;, OH� Check if this is an
                                                                                                                                                                 amended filing



    Official Form 101                                                                                                                   (Y'
    Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                                      12/17

    The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
    joint case-and in joint cases, these forms use you to ask for information from both debtors.                    For example, if a form asks, "Do you own a car,"
    the answer would be yes if either debtor owns a car. When Information Is needed about the spouses separately, the form uses Debtor 1 and
    Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
    same person must be Debtor 1 in all of the forms.

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
    (if known). Answer every question       •




•   ,,,Identify Yourself
                                            About Debtor 1:                                                      About Debtor 2 (Spouse Only In a Joint Case):

    1.     Your full name

           Write the name that is on your
           government-issued picture
                                                 MARlETHA
                                                First name                                                        First name
           identification (for example,
           your driver's license or             S.
           passport).                           Middle name                                                       Middle name

           Bring your picture                    BOSLEY
           identification to your meeting       Last name                                                         Last name

           with the trustee.
                                                Suffix (Sr . ,   Jr., II, Ill)                                    Suffix (Sr.,   Jr.,   II, Ill)




    2.     All other names you
           have used in the last 8              First name                                                        First name
           years

           Include your married or              Middle name                                                       Middle name
           maiden names.
                                                Last name                                                         Last name




                                                First name                                                        First name


                                                Middle name                                                       Middle name



                                                Last name                                                         Last name




    3.     Only the last 4 digits of
           your Social Security
                                            XXX                  XX -      ______6
                                                                                 __     4       8   9_            XXX            XX - --                     __    --    __




           number or federal                OR                                                                    OR
           Individual Taxpayer
           Identification number            9xx - xx                                                              9xx - xx
           {I TIN)


    Official Form 101                                            Voluntary Petition for Individuals Filing for Bankruptcy                                                page 1
      Case 2:19-bk-53922                        Doc 1          Filed 06/14/19 Entered 06/14/19 10:22:47                                      Desc Main
                                                               Document     Page 2 of 58


Debtor   1    MARIETHA S. BOSLEY                                                                        Case number    (•tknown>•
              First Name   Middle Name                                                                                           ------
                                                       Last Name




                                         About Debtor 1 :                                                    About Debtor 2 (Spouse Only in a Joint Case):



4.   Any business names
     and Employer                        0      I have not used any business names or EINs.                  0     I have not used any business names or EINs.
     Identification Numbers
     (EIN) you have used in              M SUEANN BOSLEY ENTERPRISES                             Ll.q
     the last 8 years                    Business name                                                       Business name

     Include trade names and
     doing business as names
                                         Business name                                                       Business name


                                          474355518



                                            -
                                         EIN




5.   Where you live                                                                                         If Debtor 2 lives at a different address:




                                         7465 MEL YNNE TRACE
                                         Number           Street                                             Number         Street




                                         CANAL WINCHESTER                          OH       43110
                                         City                                     State     ZIP Code        City                                     State     ZIP Code

                                         FRANKLIN COUNTY
                                         County                                                             County


                                         If your mailing address is different from the one                  If Debtor 2's mailing address is different from
                                         above, fill it in here. Note that the court will send              yours, fill it In here. Note that the court will send
                                         any notices to you at this mailing address.                        any notices to this mailing address.




                                         Number           Street                                            Number          Street



                                         P.O. Box                                                            P.O. Box



                                         City                                     State     ZIP Code        City                                     State     ZIP Code




&.   Why you are choosing                Check one:                                                         Check one:
     this district to file for
     bankruptcy                          Ill    Over the last 180 days before filing this petition, I       0      Over the last 180 days before filing this petition, I
                                                have lived in this district longer than in any other               have lived in this district longer than in any other
                                                district.                                                          district.

                                         0      I have another reason. Explain.                             0      I have another reason. Explain.

                                                (See 28 U.S. C. § 1408.)                                           (See 28 U.S.C. § 1408.)




Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                          page 2
      Case 2:19-bk-53922                       Doc 1            Filed 06/14/19 Entered 06/14/19 10:22:47                                     Desc Main
                                                                Document     Page 3 of 58


Debtor 1      MARIETHA S. BOSLEY                                                                        Case number (•I known)•-------
             First Name   Middle Name                Last Name




           Tell the Court About Your Bankruptcy Case



7.   The chapter of the                 Check one. (For a brief description       of each, see Notice Required by 11 U.S. C.§ 342(b) for Individuals Filing
     Bankruptcy Code you                for Bankruptcy (Form 2010)). Also,        go to the top of page 1 and check the appropriate box.
     are choosing to file
                                        liZI   Chapter 7
     under
                                        0      Chapter 11

                                        0      Chapter 12

                                        0      Chapter 13



a.   How you will pay the fee           IIZI1   will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                               local court for more details about how you may pay. Typically, if you are paying the fee
                                               yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                               submitting your payment on your behalf, your attorney may pay with a credit card or check
                                               with a pre-printed address.


                                        D I need to pay the fee in installments. If you choose this option, sign and attach the Application
                                               for Individuals to Pay The Filing Fee in Installments (Official Form             103A).

                                        0      I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                               By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                               less than   150%    of the official poverty line that applies to your family size and you are unable to
                                               pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                               Chapter 7 Filing Fee Waived (Official Form             1038) and file   it with your petition.



9.   Have you filed for                 Ill No
     bankruptcy within the
     last 8 years?                      D Yes.       District                                  When                       Case number
                                                                                                        MMI DDIYYYY

                                                     District                                  When                       Case number
                                                                                                        MM I DDIYYYY

                                                     District                                  When                       Case number
                                                                                                        MMI DDIYYYY




10. Are any bankruptcy                  !;a No
    cases pending or being
    filed by a spouse who is            0 Yes.       Debtor                                                                Relationship to you

    not filing this case with                       District                                   When                       Case number, if known
    you, or by a business                                                                              MMIDD IYYYY
    partner, or by an
    affiliate?
                                                     Debtor                                                               Relationship to you

                                                    District                                   When                       Case number, if known
                                                                                                       MM IDDIYYYY




11. Do you rent your                    0 No. Go to line 12.
    residence?                          !;a Yes. Has your landlord obtained an eviction judgment against you?

                                                     !;a No. Go to line 12.
                                                     0 Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                           part of this bankruptcy petition.




Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                      page 3
        Case 2:19-bk-53922                            Doc 1          Filed 06/14/19 Entered 06/14/19 10:22:47                                      Desc Main
                                                                     Document     Page 4 of 58


Debtor   1       MARIETHA S. BOSLEY                                                                           Case number (itknown)1
                                                                                                                                   ______________

                First Name        Middle Name                Last Name




              Report About Any Businesses You Own as a Sole Proprietor



12. Are you a sole proprietor                   �     No. Go to Part4.
      of any full- or part-time
      business?                                 0 Yes.      Name and location of business

      A sole proprietorship is a
      business you operate as an
                                                            Name of business, if any
      individual, and is not a
      separate legal entity such as
      a corporation, partnership, or
                                                            Number       Street
      LLC.
      If you have more than one
      sole proprietorship, use a
      separate sheet and attach it
      to this petition.
                                                             City                                                                      ZIP Code



                                                            Check the appropriate box to describe your business:

                                                            0   Health Care Business (as defined in 11 U.S.C. § 101 (27A))

                                                            0   Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                                            0   Stockbroker (as defined in 11 U.S.C. § 101 (53A))

                                                            0   Commodity Broker (as defined in 11 U.S.C. § 101 (6))

                                                            D   None of the above



13. Are you filing under                        If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
      Chapter 11 of the                         can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
                                                most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
      Bankruptcy Code and
                                                any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
      are you a small business
      debtor?
                                                \Zl   No.   I am not filing under Chapter 11.
      For a definition of small
      business debtor, see                      0     No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
      11 U.S.C. § 101(51 D).                                the Bankruptcy Code.

                                                0     Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                           Bankruptcy Code.



              Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention



14.   Do you own or have any                    �     No
      property that poses or is
      alleged to pose a threat                  CJ Yes. What is the hazard??
      of imminent and
      identifiable hazard to
      public health or safety?
      Or do you own any
      property that needs
                                                             If immediate attention is needed, why is it needed?    -------

      immediate attention?
      For example, do you own
      perishable goods, or livestock
      that must be fed, or a building
      that needs urgent repairs?

                                                             Where is the property??
                                                                                       Number        Street




                                                                                       City                                                State    ZIP Code


Official Form 101                                            Voluntary Petition for Individuals Filing for Bankruptcy                                      page4
     Case 2:19-bk-53922                          Doc 1          Filed 06/14/19 Entered 06/14/19 10:22:47                                       Desc Main
                                                                Document     Page 5 of 58


Debtor 1       MARIETHA S. BOSLEY                                                                          Case number (•fknown),
                                                                                                                                _______________
              First Name     Middle Name                Last Name




            Explain Your Efforts to Receive a Briefing About Credit Counseling


                                           About Debtor 1:                                                        About Debtor 2 (Spouse Only in a Joint Case):
1s. Tell the court whether
   you have received a
   briefing about credit                   You must check one:                                                    You must check one:
    counseling.
                                           ria   I received a briefing from an approved credit                    D   I received a briefing from an approved credit
                                                 counseling agency within the 180 days before I                       counseling agency within the 180 days before I
   The law requires that you                     filed this bankruptcy petition, and I received a                     filed this bankruptcy petition, and I received a
   receive a briefing about credit               certificate of completion.                                           certificate of completion.
   counseling before you file for
                                                 Attach a copy of the certificate and the payment                     Attach a copy of the certificate and the payment
   bankruptcy. You must
                                                 plan, if any, that you developed with the agency.                    plan, if any, that you developed with the agency.
   truthfully check one of the
    following choices. If you
                                           0     I received a briefing from an approved credit                    0   I received a briefing from an approved credit
    cannot do so, you are not
                                                 counseling agency within the 180 days before I                       counseling agency within the 180 days before I
    eligible to file.
                                                 filed this bankruptcy petition, but I do not have a                  filed this bankruptcy petition, but I do not have a
                                                 certificate of completion.                                           certificate of completion.
    If you file anyway, the court
                                                 Within 14 days after you file this bankruptcy petition,              Within 14 days after you file this bankruptcy petition,
    can dismiss your case, you
                                                 you MUST file a copy of the certificate and payment                  you MUST file a copy of the certificate and payment
    will lose whatever filing fee
                                                 plan, if any.                                                        plan, if any.
    you paid, and your creditors
    can begin collection activities
                                           0     I certify that I asked for credit counseling                     0   I certify that I asked for credit counseling
    again.
                                                 services from an approved agency, but was                            services from an approved agency, but was
                                                 unable to obtain those services during the 7                         unable to obtain those services during the 7
                                                 days after I made my request, and exigent                            days after I made my request, and exigent
                                                 circumstances merit a 30-day temporary waiver                        circumstances merit a 30-day temporary waiver
                                                 of the requirement.                                                  of the requirement.

                                                 To ask for a 30-day temporary waiver of the                          To ask for a 30-day temporary waiver of the
                                                 requirement, attach a separate sheet explaining                      requirement, attach a separate sheet explaining
                                                 what efforts you made to obtain the briefing, why                    what efforts you made to obtain the briefing, why
                                                 you were unable to obtain it before you filed for                    you were unable to obtain it before you filed for
                                                 bankruptcy, and what exigent circumstances                           bankruptcy, and what exigent circumstances
                                                 required you to file this case.                                      required you to file this case.

                                                 Your case may be dismissed if the court is                           Your case may be dismissed if the court is
                                                 dissatisfied with your reasons for not receiving a                   dissatisfied with your reasons for not receiving a
                                                 briefing before you filed for bankruptcy.                            briefing before you filed for bankruptcy.
                                                 If the court is satisfied with your reasons, you must                If the court is satisfied with your reasons, you must
                                                 still receive a briefing within 30 days after you file.              still receive a briefing within 30 days after you file.
                                                 You must file a certificate from the approved                        You must file a certificate from the approved
                                                 agency, along with a copy of the payment plan you                    agency, along with a copy of the payment plan you
                                                 developed, if any. If you do not do so, your case                    developed, if any. If you do not do so, your case
                                                 may be dismissed.                                                    may be dismissed.
                                                 Any extension of the 30-day deadline is granted                      Any extension of the 30-day deadline is granted
                                                 only for cause and is limited to a maximum of 15                     only for cause and is limited to a maximum of 15
                                                 days.                                                                days.

                                           D     I am not required to receive a briefing about                    0   I am not required to receive a briefing about
                                                 credit counseling because of:                                        credit counseling because of:

                                                 D   Incapacity.     I have a mental illness or a mental              0    Incapacity.   I have a mental illness or a mental
                                                                    deficiency that makes me                                             deficiency that makes me
                                                                    incapable of realizing or making                                     incapable of realizing or making
                                                                    rational decisions about finances.                                   rational decisions about finances.

                                                 0   Disability.    My physical disability causes me                  D    Disability.   My physical disability causes me
                                                                    to be unable to participate in a                                     to be unable to participate in a
                                                                    briefing in person, by phone, or                                     briefing in person, by phone, or
                                                                    through the internet, even after I                                   through the internet, even after I
                                                                    reasonably tried to do so.                                           reasonably tried to do so.

                                                 0   Active duty. I am currently on active military                   D   Active duty. I am currently on active military
                                                                  duty in a military combat zone.                                        duty in a military combat zone.

                                                 If you believe you are not required to receive a                     If you believe you are not required to receive a
                                                 briefing about credit counseling, you must file a                    briefing about credit counseling, you must file a
                                                 motion for waiver of credit counseling with the court.               motion for waiver of credit counseling with the court.




Official Form 101                                      Voluntary Petition for Individuals Filing for Bankruptcy                                           page 5
   Case 2:19-bk-53922                     Doc 1              Filed 06/14/19 Entered 06/14/19 10:22:47                                    Desc Main
                                                             Document     Page 6 of 58

Debtor 1       MARIETHA S. BOSLEY                                                                   Case number (If known),
                                                                                                                          ______________

              First Name   Middle Name                Last Name




             Answer These Questions for Reporting Purposes


                                         16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
16. What kind of debts do
                                              as "incurred by an individual primarily for a personal, family, or household purpose."
    you have?
                                              0     No. Go to line 16b.
                                              �     Yes. Go to line 17.

                                         16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                              money for a business or investment or through the operation of the business or investment.

                                              D     No. Go to line 16c.
                                              0     Yes. Go to line 17.

                                         16c. State the type of debts you owe that are not consumer debts or business debts.




11. Are you filing under
    Chapter 7?                           D   No. I am not filing under Chapter 7.


    Do you estimate that after           �   Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                        administrative expenses are paid that funds will be available to distribute to unsecured creditors?

    excluded and                                    liill   No
    administrative expenses
    are paid that funds will be                     0       Yes

    available for distribution
    to unsecured creditors?

18. How many creditors do                �   1-49
    you estimate that you                D   50-99
    owe?                                 D   100-199
                                         D   200-999


19. How much do you                      �   $0-$50,000
    estimate your assets to              0   $50,001-$100,000
    be worth?                            0   $100,001-$500,000
                                         D   $500,001-$1 million


20. How much do you                      D   $0-$5o,ooo
    estimate your liabilities            �   $50,001-$100,000
    to be?                               D   $10o,oo1-$50o,ooo
                                         0   $500,001-$1 million

             Sign Below

                                         I have examined this petition, and I declare under penalty of perjury that the information provided is true and
For you                                  correct.

                                         If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of
                                         title 11, United States Code. I understand the relief available under each chapter 7, and I choose to proceed under
                                         Chapter 7.

                                         If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                         this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                         I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.




                                             Sign ture of Debtor 1                                           Signature of Debtor 2


                                             Executed o
                                                                             NJ/ 9
                                                             rD {MMP I JDO'J IYYYY                           Executed on      :7.":-:--:::-:::---:-:-:
                                                                                                                              MM I DO        IYYYY
                                                                                                                                                    =;-:




Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                              page 6
         Case 2:19-bk-53922                 Doc 1              Filed 06/14/19 Entered 06/14/19 10:22:47                              Desc Main
                                                               Document     Page 7 of 58


Debtor   1      MARIETHA S. BOSLEY                                                                 Case number   (if known),______________
                First Name   Middle Name           Last Name




For you if you are filing this             The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an                      should understand that many people find it extremely difficult to represent
attorney                                   themselves successfully. Because bankruptcy has long-term financial and legal
                                           consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not                    To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page.                    technical, and a mistake or inaction may affect your rights. For example, your case may be
                                           dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                           hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                           firm if your case is selected for audit. If that happens, you could lose your right to file another
                                           case, or you may lose protections, including the benefit of the automatic stay.

                                           You must list all your property and debts in the schedules that you are required to file with the
                                           court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                           in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                           property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                           also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                           case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                           cases are randomly audited to detenmine if debtors have been accurate, truthful, and complete.
                                           Bankruptcy fraud is a serious crime; you could be fined and Imprisoned.

                                           If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                           hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                           successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                           Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                           be familiar with any state exemption laws that apply.


                                           Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                           consequences?

                                           0      No

                                           I;ZI   Yes

                                           Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                           inaccurate or incomplete, you could be fined or imprisoned?

                                           0      No

                                           �      Yes

                                           Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                           I;ZI No
                                           D Yes.NameofPerson              _
                                                                            _
                                                                              __
                                                                                 _
                                                                                   __
                                                                                      __ __
                                                                                           _
                                                                                             _
                                                                                              __
                                                                                                 _
                                                                                                  __________________



                                                        Attach Bankruptcy Petition Preparer's Notice. Declaration, and Signature (Official Form   119).


                                           By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                           have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                                          ay cause me to lose my rights or property if I do not properly handle the case.




                                                                                                            Signature of Debtor 2


                                           Date             ate 11 aa9
                                                               MM/DD /YYYY
                                                                                                            Date
                                                                                                                             MM/ DD /YYYY

                                           Contact phone       _6 _14-     _ 3
                                                                     _ 3_1 2-_ 1_9 8_ ---------------       Contact phone


                                           Cell phone          614-312-31 98                                Cell phone


                                                                                                            Email address




Official Form   101                                Voluntary Petition for Individuals Filing for Bankruptcy                                   page 8
     Case 2:19-bk-53922                               Doc 1            Filed 06/14/19 Entered 06/14/19 10:22:47                                                         Desc Main
                                                                       Document     Page 8 of 58


 Fill in this information to identify your case:


 Debtor 1              MARIETHA S. BOSLEY
                       First Name                        Middle Name                      Last Name

 Debtor 2
 (Spouse, if filing)   First Name                        Middle Name                      Last Name


 United States Bankruptcy Court for the:
                                                    SOUTHERN DISTRICT OF OHIO

 Case number                                                                                                                                                                     D     Check if this is an
                       (If   known)                                                                                                                                                   amended filing




Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                                   12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.



fdfl              Summarize Your Assets


                                                                                                                                                                            Your assets
                                                                                                                                                                            Value of what you own

     Schedule A/8: Property (Official Form 106NB)
                                                                                                                                                                                     ----
                                                                                                                                                                                      0.00 --
1.

     1a.    Copy line 55, Total real estate, from Schedule A/8 ..........................................................................................................        $



     1 b.   Copy line 62, Total personal property, from Schedule AlB ...............................................................................................             $   __        ...:. 41.:...1...:..: 7.:..:
                                                                                                                                                                                                                      0
                                                                                                                                                                                                                      . -=-0:


            Copy line 63, Total of all property on Schedule AlB .........................................................................................................
     1c.
                                                                                                                                                                                 $   -----'-4117.00
                                                                                                                                                                                               ...;..;..:.. ;..
                                                                                                                                                                                                     "'-'-'




!dfj              Summarize Your Liabilities



                                                                                                                                                                             Your liabilities
                                                                                                                                                                            Amount you owe

2.   ScheduleD: Creditors Who Have Claims Secured by Property (Official Form 1 060)
                                                                                                                                                                                 $            16868.00
     2a.    Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of ScheduleD ............


3. Schedule ElF: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                 $              8296.00
     3a.    Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule ElF............................................


     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule ElF .......................................
                                                                                                                                                                             +   $            49069.00


                                                                                                                                            Your total liabilities               $            74233.00



.,,,              Summarize Your Income and Expenses



4. Schedule 1: Your Income (Official Form 1061)
                                                                                                                                                                                 $              3043.86
     Copy your combined monthly income from line 12 of Schedule 1 ..........................................................................................                         ______




s. Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J ................................................................................................... .                $   __
                                                                                                                                                                                                3103.00
                                                                                                                                                                                              __::__;___




                                                         Summary of Your Assets and Liabilities and Certain Statistical Information                                                                       page 1
Official Form 106Sum
        Case 2:19-bk-53922                          Doc 1     Filed 06/14/19 Entered 06/14/19 10:22:47                                  Desc Main
                                                              Document     Page 9 of 58

   Debtor   1           MARIETHA S. BOSLEY                                                              Case number   Vfknown)·----
                       First Name     Middle Name        Last Name




                      Answer These Questions for Administrative and Statistical Records


   6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?


        CJ      No.

        GZI     Yes



   7.   What kind of debt do you have?


        GZI     Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
                family, or household purpose." 11 U.S.C. § 101 (8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.


        CJ      Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
                this form to the court with your other schedules.




   a.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
        Form 122A-1 Line 11; OR, Form 1228 Line 11; OR, Form 122C-1 Line 14.                                                                $    3
                                                                                                                                                 ::..: 7...:::3..::.
                                                                                                                                                __              5:....:..4�4




   9.   Copy the following special categories of claims from Part 4, line 6 of Schedule ElF:



                                                                                                                Total claim



          From Part 4 on Schedule ElF, copy the following:



        9a. Domestic support obligations (Copy line 6a.)                                                         $                   0.00


        9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                               $              8296.00


        9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                     $                    0.00


        9d. Student loans. (Copy line 6f.)                                                                      $             23467.00


        9e. Obligations arising out of a separation agreement or divorce that you did not report as
                                                                                                                $                    0.00
            priority claims. (Copy line 6g.)


        9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                +$                     0.00


        9g. Total. Add lines 9a through 9f.                                                                     $             31763.00




Official Form 106Sum            Summary of Your Assets and Liabilities and Certain Statistical Information                                             page 2
      Case 2:19-bk-53922                          Doc 1             Filed 06/14/19 Entered 06/14/19 10:22:47                            Desc Main
                                                                   Document      Page 10 of 58

Fill in this information to identify your case and this filing:



Debtor 1
                      MARIETHA S. BOSLEY
                      First Name                 Middle Name                  Last Name

Debtor 2
(Spouse. if filing)   First Name                  Middle Name                 Last Name


United States Bankruptcy Court for the:
                                              SOUTHERN DISTRICT OF OHIO

Case number

                                                                                                                                               D   Check if this is an
                                                                                                                                                   amended filing


 Official Form 1 06A/B

 Schedule AlB: Property                                                                                                                                        12/15

 In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
 category where you think It fits best Be as complete and accurate as possible. If two married people are filing together, both are equally
 responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
 write your name and case number (if known). Answer every question.


                Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In


1.   Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

     liZi   No. Go to Part 2.

     0      Yes. Where is the property?
                                                                       What is the property? Check all that apply.
                                                                                                                         Do not deduct secured claims or exemptions. Put
                                                                       0    Single-family home                           the amount of any secured claims on Schedule D:
                                                                                                                         Creditors Who Have Claims Secured by Property.
       1.1.
                                                                       0    Duplex or multi-unit building
              Street address, if available, or other description
                                                                       0    Condominium or cooperative                   Current value of the      Current value of the
                                                                       0    Manufactured or mobile home                  entire property?          portion you own?

                                                                       0    Land                                         $   ______                $.   _____



                                                                       0    Investment property

              City                            State      ZIP Code
                                                                       0    Timeshare                                    Describe the nature of your ownership
                                                                                                                         Interest (such as fee simple, tenancy by
                                                                       0    Other   _____________
                                                                                                                         the entireties, or a life estate), if known.
                                                                       Who has an interest in the property? Check one.

                                                                       0 Debtor 1 only
              County                                                   0 Debtor 2 only
                                                                       0 Debtor 1 and Debtor 2 only                      D   Check if this is community property
                                                                                                                             (see instructions)
                                                                       D At least one of the debtors and another
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number: ------

     If you own or have more than one, list here:
                                                                      What Is the property? Check all that apply.
                                                                                                                         Do not deduct secured claims or exemptions. Put
                                                                      0    Single-family home                            the amount of any secured claims on Schedule D:
                                                                                                                         Creditors Who Have Claims Secured by Property.
       1.2.
                                                                      0    Duplex or multi-unit building
              Street address, if available, or other description
                                                                      D    Condominium or cooperative                    Current value of the      Current value of the
                                                                      D    Manufactured or mobile home                   entire property?          portion you own?

                                                                      0    Land                                          $______                   $.   _ _ _ _ _ __



                                                                      0    Investment property
                                                                                                                         Describe the nature of your ownership
                                                                      0    Timeshare
              City                            State      ZIP Code                                                        interest (such as fee simple, tenancy by
                                                                      0    Other   ____________
                                                                                                                         the entireties, or a life estate), if known.
                                                                      Who has an interest in the property? Check one.

                                                                      0 Debtor 1 only
              County
                                                                      0 Debtor 2 only
                                                                      0 Debtor 1 and Debtor 2 only                       D   Check if this is community property
                                                                      0 At least one of the debtors and another              (see instructions)

                                                                      Other Information you wish to add about this item, such as local
                                                                      property identification number:       ------




 Official F orm 106NB                                                  Schedule AlB: Property                                                              page 1
     Case 2:19-bk-53922                                    Doc 1        Filed 06/14/19 Entered 06/14/19 10:22:47                                                                                                         Desc Main
                                                                       Document      Page 11 of 58
Debtor      1          MARIETHA S. BOSLEY                                                                                                                Case number (if known>•-----
                       First Name         Middle Name              Last Name




                                                                               What is the property? Check all that apply.                                                                  Do not deduct secured claims or exemptions. Put

                                                                               D     Single-family home
                                                                                                                                                                                                                              Schedule 0:
                                                                                                                                                                                            the amount of any secured claims on
       1.3.                                                                                                                                                                                 Creditors Who Have Claims Secured by Property.
                Street address,     if available,   or other description       D     Duplex or multi-unit building                                                                                                                                              _




                                                                               D     Condominium or cooperative
                                                                                                                                                                                            Current value of the                             Current value of the
                                                                                                                                                                                            entire property?                                 portion you own?
                                                                               D     Manufactured or mobile home                                                                                                                                      ____




                                                                               D     Land                                                                                                   $.    _
                                                                                                                                                                                                   _____
                                                                                                                                                                                                                                             .$   _




                                                                               D     Investment property
                                                                                                                                                                                            Describe the nature of your ownership
                City                                  State      ZIP Code      D     Timeshare
                                                                                                                                                                                            interest (such as fee simple, tenancy by
                                                                               D     Other       _____________
                                                                                                                                                                                            the entireties, or a life estate), if known.

                                                                               Who has an interest in the property? Check one.

                                                                               D Debtor 1 only
                County
                                                                               D Debtor 2 only
                                                                               D Debtor 1 and Debtor 2 only                                                                                 Cl     Check if this is community property
                                                                                                                                                                                                    (see instructions)
                                                                               D At least one of the debtors and another
                                                                               Other information you wish to add about this item, such as local
                                                                               property Identification number:                                      ------




                                                                                                                                                                                                                                         I                          I
2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages                                                                                                                                        �.00
   you have attached for Part 1. Write that number here                          .   ......... . . . . . . . . . ........ . . . . . . . ........ . . . . . . . . . . . . . .. . . . . . . . .. . . . . . . . . ........ . . . . .   -+   �..-$·�- ��==========�-


i#fj              Describe Your Vehicles



Do you own, lease, or have legal or equitable interest In any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

     D      No
     liZI   Yes


                 Make:
                                                    DODGE                      Who has an Interest in the property? Check one.                                                              Do not deduct secured claims or exemptions. Put
     3.1.
                                                                                                                                                                                                                              Schedule 0:
                                                                                                                                                                                            the amount of any secured claims on
                 Model:
                                                    JOURNEY                    liZI Debtor 1 only                                                                                           Creditors Who Have Claims Secured by Property.
                                                    2009
                                                                               0 Debtor 2 only
                Year:                                                                                                                                                                       Current value of the                             Current value of the
                                                                               D Debtor 1 and Debtor 2 only
                                                    168000                                                                                                                                  entire property?                                 portion you own?
                 Approximate mileage:                                          D At least one of the debtors and another
                 Other information:
                                                                                                                                                                                                                       2600.00                            2600.00
                                                                               D Check                                                                                                      $
                  POOR CONDITION
                                                                                                    if this is community property (see                                                            ------
                                                                                                                                                                                                                                              $   ___ ___




                                                                                     instructions)




     If you own or have more than one, describe here:


                                                                               Who has an interest in the property? Check one.                                                               Do not deduct secured claims or exemptions. Put
     3.2.       Make:
                                                                                                                                                                                            the amount  of any secured claims on Schedule 0:
                Model:
                                                                               D Debtor 1 only                                                                                               Creditors Who Have Claims Secured by Property.
                                                                               0 Debtor 2 only
                Year:                                                                                                                                                                       Current value of the                             Current value of the
                                                                               D Debtor 1 and Debtor 2 only
                                                                                                                                                                                            entire property?                                 portion you own?
                Approximate mileage:                                           0 At least one of the debtors and another
                Other information:
                                                                               D Check if this is community property (see                                                                     $   ______                                     $.   ______




                                                                                     instructions)




 Official Form 106AIB                                                           Schedule AlB: Property                                                                                                                                                page 2
       Case 2:19-bk-53922                     Doc 1       Filed 06/14/19 Entered 06/14/19 10:22:47                                         Desc Main
                                                         Document      Page 12 of 58
Debtor 1        MARIETHA S. BOSLEY                                                                   Case number (if known),   _______________

                First Name      Middle Name       Last Name




   3.3.    Make:                                              Who has an interest in the property? Check one.            Do not deduct secured claims or exemptions. Put
                                                                                                                         the amount of any secured claims on Schedule D:
           Model:                                             D Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
                                                              D Debtor 2 only
           Year:                                                                                                          Current value of the
                                                              D Debtor 1 and Debtor 2 only                                                         Current value of the
           Approximate mileage:                                                                                           entire property?         portion you own?
                                                              D At least one of the debtors and another
           Other information:
                                                              D Check if this is   community property (see                $______                  $.   ______




                                                                  instructions)



   3.4.    Make:                                              Who has an Interest in the property? Check one.            Do not deduct secured claims or exemptions. Put
                                                                                                                         the amount of any secured claims on Schedule D:
           Model:
                                                              0   Debtor 1 only
                                                                                                                          Creditors Who Have Claims Secured by Property.
                                                              D   Debtor 2 only
           Year:                                                                                                         Current value of the      Current value of the
                                                              0   Debtor 1 and Debtor 2 only
                                                                                                                         entire property?          portion you own?
           Approximate mileage:                               0   At least one of the debtors and another
           Other information:
                                                              0 Check if this is   community property (see                $    _ _ _ ___           $.
                                                                                                                                                    ______




                                                                  instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

   �   No
   0   Yes


                                                              Who has an interest in the property? Check one.             Do not deduct secured claims or exemptions. Put
   4.1.    Make:
                                                                                                                          the amount of any secured claims on Schedule D:
           Model:
                                                              0 Debtor 1 only                                             Creditors Who Have Claims Secured by Property.
                                                              0 Debtor 2 only
           Year:
                                                              0 Debtor 1 and Debtor 2 only                                Current value of the     Current value of the
           Other information:                                 0 At least one of the debtors and another                   entire property?         portion you own?


                                                              0 Check if this is community property (see
                                                                                                                          $______                   $   ______

                                                                  instructions)




   If you own or have more than one, list here:

                                                              Who has an interest in the property? Check one.             Do not deduct secured claims or exemptions. Put
   4.2.     Make:
                                                                                                                          the amount of any secured claims on Schedule D:
            Model:
                                                              D Debtor 1 only                                             Creditors Who Have Claims Secured by Property.
                                                              D Debtor 2 only
           Year:                                                                                                          Current value of the     Current value of the
                                                              D Debtor 1 and Debtor 2 only
                                                                                                                          entire property?         portion you own?
           Other information:                                 0 At least one of the debtors and another

                                                              D Check if this is community property (see                  $.   ______               $   ______




                                                                  instructions)




 Official Form 106NB                                           Schedule AlB: Property                                                                      page 3
        Case 2:19-bk-53922                                      Doc 1                    Filed 06/14/19 Entered 06/14/19 10:22:47                                                                                                                  Desc Main
                                                                                        Document      Page 13 of 58
 Debtor     1         MARIETHA S. BOSLEY                                                                                                                                      Case number (if known)'------
                     First Name                 Middle Name                   Last Name




                 Describe Your Personal and Household Items

                                                                                                                                                                                                                                                     Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                                                                                                                                     portion you own?
                                                                                                                                                                                                                                                     Do not deduct secured claims
                                                                                                                                                                                                                                                     or exemptions.

6. Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware

     0      No
                                                                                                                                                                                                                                                     i
     �Yes. Describe           .   ...   ...   .. BED, BEDDING, COOKING UTENSILS, COUCH, EATING UTENSILS,                                                                                                                                             � $                   350.00
                                               'l=l.tGTIIBEEHl�_M.ES �N11.TD.\!VFI 8.....................................                                                  ····· ·····   --    ...   ...... ...        ..   ..   .   .. .          .PJ        -------




7.   Electronics

     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
               collections; electronic devices including cell phones, cameras, media players, games

     0      No
     �Yes.                                                                                                                                                                                                                                               $.   ___           0:. �0...:
                                                                                                                                                                                                                                                                    ____;:3...:   .0..:...:. 0


s.   Collectibles of value

     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
               stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
     0      No
     �Yes.                                      A PAINTING THAT I GOT AT FAMILY DOLLAR AND 2 CERAMIC MASKS.                                                                                                                                              $   ·-------
                                                                                                                                                                                                                                                                               20.00


9. Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
               and kayaks; carpentry tools; musical instruments



                                                                                                                                                                                                                                                         $   ·-------
                                                                                                                                                                                                                                                                                   0.00


10. Firearms

     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
     l;ll   No
     0      Yes.   '"'�··�·"·�                                                                                                                                                                                                                           $.   ____          __::_
                                                                                                                                                                                                                                                                              0...:.
                                                                                                                                                                                                                                                                                  .0..:...0

11.Ciothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
     0      No
     �Yes.                                      ALL CLOTHES AND FOOTWEAR                                                                                                                                                                                 $.   ___   ----'...::.250
                                                                                                                                                                                                                                                                                 � ...:.
                                                                                                                                                                                                                                                                                   .0..:..0



12.Jewelry

     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
               gold, silver

     0      No
     i;zJ   Yes. Describe..........             BRACELET, EARRINGS, NECKLACE, AND WATCHES                                                                                                                                                                $· -------
                                                                                                                                                                                                                                                                          100.00

13. Non-farm animals
     Examples: Dogs, cats, birds, horses

     l;ll   No
     0      Yes.                                                                                                                                                                                                                                         $.   ____             _;:_0:....:..0..:...0


14.Any other personal and household items you did not already list, including any health aids you did not list

     � No
     0      Yes. Give specific                                                                                                                                                                                                                           $.  ____          __::.
                                                                                                                                                                                                                                                                             0·;.. 0.;:. 0
                                                                                                                                                                                                                                                                                         �
            information.

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
    for Part 3. Write that number here                        .................... ............. ........... . . . . . ........................ . . . . . . ........... .................... . . . . . .......... . . .....................   -+
                                                                                                                                                                                                                                                         $.
                                                                                                                                                                                                                                                          ___
                                                                                                                                                                                                                                                             _          1_,_,0..,2=0 ...,.,
                                                                                                                                                                                                                                                                                     .0.x.O            I
 Official Form 106NB                                                                                Schedule AlB: Property                                                                                                                                        page4
          Case 2:19-bk-53922                                                 Doc 1                   Filed 06/14/19 Entered 06/14/19 10:22:47                                                                                          Desc Main
                                                                                                    Document      Page 14 of 58
    Debtor    1            MARIETHA S. BOSLEY                                                                                                                                                Case number (if known)·-----
                           First Name                   Middle Name                            Last Name




.   ,,,             Describe Your Financial Assets


Do you own or have any legal or equitable interest in any of the following?                                                                                                                                                                   Current value of the
                                                                                                                                                                                                                                              portion you own?
                                                                                                                                                                                                                                              Do not deduct secured claims
                                                                                                                                                                                                                                              or exemptions.

16.       Cash
          Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

          0   No

          ��        ........................ .......... . . . . ........................... . . . . . . . ............................................................................. . . . . . . . . . ..
                                                                                                                                                                                                               Cash:.......................    $.
                                                                                                                                                                                                                                                _
                                                                                                                                                                                                                                                    ____
                                                                                                                                                                                                                                                                2_0_.0_0_



17.       Deposits of money
          Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
                           and other similar institutions. If you have multiple accounts with the same institution, list each.

          0   No

          �   Yes ....................        .
                                                                                                                      Institution name:



                                                         17.1. Checking account:                                       TELHIO CREDIT UNION                                                                                                     $                 20.00

                                                         17.2. Checking account:                                                                                                                                                               $

                                                         17.3. Savings account:                                        TELHIO CREDIT UNION
                                                                                                                                                                                                                                               $               157.00

                                                         17.4. Savings account:
                                                                                                                                                                                                                                               $

                                                         17 .5. Certificates of deposit:
                                                                                                                                                                                                                                               $

                                                         17.6. Other financial account:
                                                                                                                                                                                                                                               $

                                                         17.7. Other financial account:
                                                                                                                                                                                                                                               $

                                                         17.8. Other financial account:
                                                                                                                                                                                                                                               $

                                                         17.9. Other financial account:
                                                                                                                                                                                                                                               $




18.       Bonds, mutual funds, or publicly traded stocks
          Examples: Bond funds, investment accounts with brokerage firms, money market accounts

          �   No
          0   Yes .................                     Institution or issuer name:


                                                                                                                                                                                                                                               $    ____
                                                                                                                                                                                                                                                        __




                                                                                                                                                                                                                                               $.   _______




                                                                                                                                                                                                                                               $    _
                                                                                                                                                                                                                                                     _
                                                                                                                                                                                                                                                      _____




    19.   Non-publicly traded stock and Interests in incorporated and unincorporated businesses, including an interest in
          an LLC, partnership, and j oint venture

          �   No                                        Name of entity:                                                                                                                                        % of ownership:
          0   Yes. Give specific                                                                                                                                                                                                %
                                                                                                                                                                                                               ____
                                                                                                                                                                                                                                               $    ______


              information about
              them........................        .
                                                                                                                                                                                                               ____             %              $.   ______




                                                                                                                                                                                                               ____             %              $.   ________




    Official Form 106AIB                                                                                            Schedule AlB: Property                                                                                                                 page 5
          Case 2:19-bk-53922                                Doc 1          Filed 06/14/19 Entered 06/14/19 10:22:47                 Desc Main
                                                                          Document      Page 15 of 58
 Debtor 1              MARIETHA S. BOSLEY                                                             Case number (it known)
                                                                                                                           _______________

                      First Name           Middle Name            Last Name




20.   Government and corporate bonds and other negotiable and non-negotiable instruments
      Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
      Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

      �   No
      D   Yes. Give specific               Issuer name:
          information about
          them.......................                                                                                                $.   ______________




                                                                                                                                     $.
                                                                                                                                          _____ _


                                                                                                                                     $.   _

                                                                                                                                              ____ _




21.   Retirement or pension accounts
      Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b}, thrift savings accounts, or other pension or profit-sharing plans

      �   No

      D   Yes. List each
          account separately.              Type of account:           Institution name:

                                           401 (k) or similar plan:                                                                  $.   ________




                                           Pension plan:                                                                             $.
                                                                                                                                          _____ _




                                           IRA:
                                                                                                                                     $.   _
                                                                                                                                              ____ _




                                           Retirement account:
                                                                                                                                     $.   _______




                                           Keogh:                                                                                    $.   _______




                                           Additional account:
                                                                                                                                     $.   ________




                                           Additional account:
                                                                                                                                     $.   ___________




22.   Security deposits and prepayments
      Your share of all unused deposits you have made so that you may continue service or use from a company
      Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
      companies, or others

      D   No

      �   Yes ..........................                         Institution name or individual:

                                           Electric:
                                                                                                                                     $
                                           Gas:
                                                                                                                                     $
                                           Heating oil:
                                                                                                                                     $
                                           security deposit on rental unit:   CORTLAND PARTNERS                                                    300.00
                                                                                                                                     $
                                           Prepaid rent:
                                                                                                                                     $
                                           Telephone:
                                                                                                                                     $
                                           Water:
                                                                                                                                     $
                                           Rented furniture:
                                                                                                                                     $
                                           Other:
                                                                                                                                     $


23.   Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

      �   No

      D   Yes ..........................   Issuer name and description:

                                                                                                                                     $.  _______




                                                                                                                                     $.   _
                                                                                                                                           _
                                                                                                                                            __

                                                                                                                                                   _

                                                                                                                                     $.   ______
                                                                                                                                                    _




Official Form 1 06NB                                                          Schedule NB: Property                                             page 6
     Case 2:19-bk-53922                                 Doc 1         Filed 06/14/19 Entered 06/14/19 10:22:47                                        Desc Main
                                                                     Document      Page 16 of 58
Debtor 1           MARIETHA S. BOSLEY                                                                         Case number (if known>·
                                                                                                                                    -------
                   First Name            Middle Name           Last Name




24.1nterests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
   26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

   �   No
   0   Yes ....................................
                                                  Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):


                                                                                                                                                        $.   ______




                                                                                                                                                        $.   ______




                                                                                                                                                        $    ______




25. Trusts, equitable or future interests in property (other than anything listed in line 1 ), and rights or powers
    exercisable for your benefit

   �   No

   0   Yes. Give specific
       information about them....                                                                                                                       $_ _ _ __          0_.0_0


26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
   Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

   �   No

   0   Yes. Give specific
       information about them.. ..                                                                                                                      $�    ___         ...;_
                                                                                                                                                                           0_;_.0�0


27. Licenses, franchises, and other general intangibles
   Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

   �   No

   0   Yes. Give specific
       information about them....                                                                                                                       $     0.00 ---
                                                                                                                                                            ----

Money or property owed to you?                                                                                                                          Current value of the
                                                                                                                                                        portion you own?
                                                                                                                                                        Do not deduct secured
                                                                                                                                                        claims or exemptions.


28. Tax refunds owed to you

   �   No

   0   Yes. Give specific information
                                                                                                                                   Federal:             $.  ______


               about them, including whether
               you already filed the returns                                                                                       State:               $.   ______




               and the tax years. .......................
                                                                                                                                   Local:               $.  ______




29. Family support
   Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

   �   No

   0   Yes. Give specific information..............
                                                                                                                               Alimony:                 $    _______




                                                                                                                               Maintenance:             $    _______




                                                                                                                               Support:                 $    _______




                                                                                                                               Divorce settlement:      $    _______




                                                                                                                               Property settlement:
                                                                                                                                                        $    _______




30. Other amounts someone owes you
   Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
                   Social Security benefits; unpaid loans you made to someone else

   �   No
   0   Yes. Give specific           mr.nrn1�tonn
                                                                                                                                                        $   ____         --"'o""'. o=-o



Official Form 1 06NB                                                       Schedule NB: Property                                                                  page 7
    Case 2:19-bk-53922                            Doc 1                  Filed 06/14/19 Entered 06/14/19 10:22:47                                                                                                        Desc Main
                                                                        Document      Page 17 of 58
Debtor 1            MARIETHA S. BOSLEY                                                                                                                      Case number c;tknown)·-------
                   First Name       Middle Name                  Last Name




31. Interests in insurance policies
   Examples: Health, disability, or life insurance;health savings account (HSA);credit, homeowner's, or renter's insurance

   liZI   No
   0      Yes. Name the insurance company                      Company name:                                                                                    Beneficiary:                                                   Surrender or refund value:
                 of each policy and list its value. ...
                                                                                                                                                                                                                               $._ _____ _

                                                                                                                                                                                                                               $. ______

                                                                                                                                                                                                                               $.______

32. Any interest in property that is due you from someone who has died
   If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
   property because someone has died.

   !;ZI   No

   0      Yes. Give specific information............. .
                                                                                                                                                                                                                                        0.00
                                                                                                                                                                                                                               $,___ ____  _




33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
   Examples: Accidents, employment disputes, insurance claims, or rights to sue

   !;ZI   No

   0      Yes. Describe each claim. ................... .
                                                                                                                                                                                                                                   0.00 --
                                                                                                                                                                                                                               $·----

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
    to set off claims

   !;ZI   No

   0      Yes. Describe each claim.
                                                                                                                                                                                                                               $,_____0...,.
                                                                                                                                                                                                                                       .0_. 0



35.Any financial assets you did not already list

   !;ZI   No
   0      Yes. Give specific information.......... ..                                                                                                                                                                             0.00 --
                                                                                                                                                                                                                               $·----


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
   for Part 4. Write that number here             ........ ......................................................................... . . .......................... . . . ........ . . ...... . . .......... ........   -+                      497.00




                 Describe Any Business-Related Property You Own or Have an Interest ln. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

   !;ZI   No. Go to Part 6.

   0      Yes. Go to line 38.

                                                                                                                                                                                                                             Current value of the
                                                                                                                                                                                                                             portion you own?
                                                                                                                                                                                                                             Do not deduct secured claims
                                                                                                                                                                                                                             or exemptions.


38. Accounts receivable or commissions you already earned

   0      No

   0      Yes.



39. Office equipment, furnishings, and supplies
   Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

   0      No

   0      Yes.   "���·;"�




Official Form 1 06NB                                                                 Schedule AlB: Property                                                                                                                               page 8
       Case 2:19-bk-53922                             Doc 1      Filed 06/14/19 Entered 06/14/19 10:22:47                              Desc Main
                                                                Document      Page 18 of 58
Debtor   1         MARIETHA S. BOSLEY                                                               Case number (•tknown>'-----
                  First Name         Middle Name         Last Name




40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

   D     No

   D   Yes. Describe .......




41.1nventory
   D     No
   D     Yes. Describe .......




42.1nterests in partnerships or joint ventures

   0     No
   D   Yes. Describe.......         Name of entity:                                                                  % of ownership:
                                                                                                                             %
                                                                                                                     ______
                                                                                                                                        $.
                                                                                                                                         ___________




                                                                                                                     ______  %          $.
                                                                                                                                         _____________




                                                                                                                     ______  %          $.
                                                                                                                                         ____________




43. Customer lists, mailing lists, or other compilations
   D     No
   D     Yes. Do your lists include personally identifiable information (as defined in        11 U.S.C. §   101 (41A))?

               D    No
               0    Yes. Describe. .......
                                                                                                                                             $.  ________




44. Any business-related property you did not already list
   D No
   D Yes. Give specific
         information ........ .                                                                                                              $.  ________




                                                                                                                                             $.   _______




                                                                                                                                             $.  ________




                                                                                                                                             $.  _ _ _ _ _ __




                                                                                                                                             $.   _________




                                                                                                                                             $




               Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest ln.
               If you own or have an Interest in farmland, list it in Part 1.



46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

   ria No. Go to Part 7.
   0 Yes. Go to line 47.
                                                                                                                                        Current value of the
                                                                                                                                        portion you own?
                                                                                                                                        Do not deduct secured claims
                                                                                                                                        or exemptions.
47. Farm animals
   Examples: Livestock, poultry, farm-raised fish

   D     No
   DYes .........................


                                                                                                                                                 $.   _______




Official Form     106NB                                              Schedule AlB: Property                                                             page 9
           Case 2:19-bk-53922                                  Doc 1                        Filed 06/14/19 Entered 06/14/19 10:22:47                                                                                                                                          Desc Main
                                                                                           Document      Page 19 of 58
 Debtor 1              MARIETHA S. BOSLEY                                                                                                                                                   Case number (if known),                      ______________

                      First Name       Middle Name                           Last Name




48. Crops-either growing or harvested

    0      No



                                                                                                                                                                                                                                                                                $,   _______




49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
    0      No
    0      Yes

                                                                                                                                                                                                                                                                                $,   _______




50. Farm and fishing supplies, chemicals, and feed

    0      No
    0      Yes ................   ..




                                                                                                                                                                                                                                                                                $   _______




51. Any farm- and commercial fishing-related property you did not already list

    0      No
    0      Yes. Give specific
           information.                                                                                                                                                                                                                                                         $    ______
                                                                                                                                                                                                                                                                                           _




52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
                                                                                                                                                                                                                                                                               $
                                                                                                                                                                                                                                                                                                   0.00
                                                                           .                                                                                                                                                                                        -+
                                                                                                                                                                                                                                                                                ·-------
    for Part 6. Write that number here                   ..................................... ............................ ................................ . . . . . . . . . ..................... ........... . . . ......




                   Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

    liZI   No
                                                                                                                                                                                                                                                                                     $
    0      Yes. Give specific
                                                                                                                                                                                                                                                                                          ______




           information.                                                                                                                                                                                                                                                              $    ______




                                                                                                                                                                                                                                                                                     $,   ______




54. Add the dollar value of all of your entries from Part 7. Write that number here                                                                                                                .
                                                                                                                                                                          .......... . ....... ....................... .......................                      -+               $                0



:F.r.              List the Totals of Each Part of this Form


                                                                                                                                                                                                                                                                               $               o_.o_o_
55. Part 1: Total real estate, line 2          ....................... . . . . . . . . . ............. . . .... ........................... . . ............ . . . . . . . . . . . . . . . . ............ . . . . . .. . . . . ........ . . . . . . ........ . . . . .   -+        _
                                                                                                                                                                                                                                                                                          ____




56. Part 2: Total vehicles, line 5                                                                                                         $
                                                                                                                                                                    2600.00

57. Part 3: Total personal and household items, line 15                                                                                    $
                                                                                                                                                                     1020.00

58. Part 4: Total financial assets, line 36                                                                                                $
                                                                                                                                                                        497.00

59. Part 5: Total business-related property, line 45                                                                                       $
                                                                                                                                                                                         0

so. Part 6: Total farm- and fishing-related property, line 52                                                                              $
                                                                                                                                                                                0.00

61. Part 7: Total other property not listed, line 54                                                                                 +$
                                                                                                                                                                                         0


62. Total personal property. Add lines 56 through 61 .................... .                                                                                                                                                                                                                 4117.00



63. Total of all property on Schedule AlB. Add line 55 + line 62 ..........................................................................................
                                                                                                                                                                                                                                                                                            4117.00
                                                                                                                                                                                                                                                                               $,   ______




 Official Form 106AIB                                                                                 Schedule                  AlB: Property                                                                                                                                               page 10
      Case 2:19-bk-53922                      Doc 1             Filed 06/14/19 Entered 06/14/19 10:22:47                                       Desc Main
                                                               Document      Page 20 of 58

 Fill in this information to identify your case:


 Debtor    1        MARIETHA S. BOSLEY
                     First Name                  Middle Name                Last Name

 Debtor 2
 (Spouse. if filing) Fir.;t Name                 Middle Name                Last Name


 United States Bankruptcy Court for the:      SOUTHERN DISTRICT OF OHIO
 Case number                                                                                                                                            CJ   Check if this is an
  (If known)
                                                                                                                                                             amended filing




Official Form 1 06C

Schedule C: The Property You Claim as Exempt                                                                                                                           04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule AlB: Property (Official Form 106NB) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.



                 Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

       �   You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
       0   You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)



 2. For any property you list on Schedule AlB that you claim as exempt, fill in the information below.



       Brief description of the property and line on            Current value of the        Amount of the exemption you claim          Specific laws that allow exemption
       Schedule AlB that lists this property                    portion you own

                                                                Copy the value from         Check only one box for each exemption.
                                                                Schedule AlB

       Brief                                                                                                                          Ohio§   2329.66(A)(4)(a)
                               HOUSEHOLD GOODS                  $                350.00     IZl   $          350.00
       description:                                                 -------                           ------




       Line from
                                                                                            1:1 100% of fair market value,    up to

       Schedule AlB:           e                                                                  any applicable statutory limit


       Brief                                                                                                                          Ohio§ 2329.66(A)(18)
                               ELECTRONICS                      $   ____ ________3oo .o_o   IZl $        300.00
       description:

       Line from
                                                                                            0 100% of fair market value, up to
       Schedule AlB:                                                                              any applicable statutory limit


       Brief                                                                                                                          Ohio§ 2329.66(A)(18)
                                                                $
       description:
                               COLLECTIBLES                      __________       2 ooo
                                                                                     .
                                                                                  __ _      �$            20.00


       Line from
                                                                                            0 100% of fair market value, up to
       Schedule AlB:                                                                              any applicable statutory limit



 3.   Are you claiming a homestead exemption of more than $170,350?
      (Subject to adjustment on 4101122 and every 3 years after that for cases filed on or after the date of adjustment.)

      �    No
      0    Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

           0       No
           0      Yes




Official Form 106C                                              Schedule C: The Property You Claim as Exempt                                                     page 1 of   .§_
   Case 2:19-bk-53922                             Doc 1    Filed 06/14/19 Entered 06/14/19 10:22:47                                     Desc Main
                                                          Document      Page 21 of 58
Debtor   1
                 MARIETHA S. BOSLEY                                                                    Case number (if known)
                                                                                                                            _______________

                First Name          Middle Name       Last Name




               Additional Page


         Brief description of the property and line           Current value of the      Amount of the exemption you claim         Specific laws that allow exemption
         on Schedule AlB that lists this property             portion you own

                                                              Copy the value from       Check only one box for each exemption
                                                              Schedule AlB

     Brief
                             CLOTHES                                                                                            Ohio§ 2329.66(A)(4)(a)
     description:                                             $               250.00
                                                                                        �$           250.00


     Line from                1_
                             _1                                                         0 100% of fair market value, up to
     Schedule AlB:                                                                         any applicable statutory limit

     Brief                   JEWELRY
     description:                                             $               100.00
                                                                                        l;jf$        100.00                     Ohio§ 2329.66(A)(4)(b)


     Line from                                                                          0 100% of fair market value, up to
     Schedule AlB:           j1_                                                           any applicable statutory limit



     Brief                   CASH                                               20.00                 20.00                     Ohio§ 2329.66(A)(3)
     description:                                             $                         �$
     Line from
                                                                                        0 100% of fair market value, up to
     Schedule AlB:
                             j§_                                                           any applicable statutory limit


     Brief                   TELHIO CREDIT UNION                                20.00                                           Ohio § 2329.66(A)(3)
                                                                                                      20.00
     description:                                             $                         �$
     Line from                7
                              1                                                         0 100% of fair market value, up to
     Schedule AlB:                                                                         any applicable statutory limit

     Brief                   TELHIO CREDIT UNION                              157.00                 157.00
     description:                                             $                         �$                                      Ohio § 2329.66(A)(3)


     Line from
                                                                                        0 100% of fair market value, up to
     Schedule AlB:           ..11_                                                         any applicable statutory limit



     Brief                   CORTLAND PARTNERS                                300.00                 300.00
     description:                                             $                         �$                                      Ohio§ 2329.66(A)(18)


     Line from
                                                                                        0 100% of fair market value, up to
     Schedule AlB:
                             n_                                                            any applicable statutory limit


     Brief
     description:                                             $                         0$
     Line from
                                                                                        0 100% of fair market value, up to
     Schedule AlB:                                                                         any applicable statutory limit

     Brief
     description:                                             $                         0$
     Line from
                                                                                        0 100% of fair market value, up to
     Schedule AlB:                                                                         any applicable statutory limit


     Brief
     description:                                             $                         0$
     Line from
                                                                                        0 100% af fair market value, up to
     Schedule AlB:                                                                         any applicable statutory limit


     Brief
     description:                                             $                         0$
     Line from
                                                                                        0 100% of fair market value, up to
                                                                                           any applicable statutory limit
     Schedule AlB:

     Brief
     description:                                             $                         0$
     Line from
                                                                                        0 100% of fair market value, up to
                                                                                           any applicable statutory limit
     Schedule AlB:


     Brief
     description:                                             $                         0$
     Line from
                                                                                        0 100% of fair market value, up to
                                                                                           any applicable statutory limit
     Schedule AlB:



Official Form 106C                                          Schedule C: The Property You Claim as Exempt                                                 page 2
       Case 2:19-bk-53922                                         Doc 1            Filed 06/14/19 Entered 06/14/19 10:22:47                                              Desc Main
                                                                                  Document      Page 22 of 58

  Fill in this information to identify your case:


  Debtor 1               MARIETHA S. BOSLEY
                          First Name                               Middle Name                    Last Name


  (Spouse. if filing)
  Debtor 2
                           rs
                          Fi t Name                                Middle Name                    Last Name


  United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF OHIO

  (If known)
  Case number
                                                                                                                                                                                r::l   Check if this is an
                                                                                                                                                                                       amended filing


  Official Form 1060
  Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                                          12/15

  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
  Information. If more space Is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
  additional pages, write your name and case number (If known).


 1.    Do any creditors have claims secured by your property?
       0      No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

       Iii'   Yes. Fill in all of the information below.


•:F.! o:lliAI List All Secured Claims

                                                                                                                                                  Colvmn A               Colvmn 8                  COlumn c
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately                                          Amount'of claim        Value of �ollateral       Unsecured
    for each claim. If more than one creditor has a particular claim, list the other creditors In Part 2.                                                                that suppott& this        pOrtion
                                                                                                                                              00 not aeductthe
       As much as possible, list the claims in alphabetical order according to the creditor's name.                                           value ofc:ollateral.       cl.aim                    If any

[]]) BRIDGECREST                                                              Describe the property that secures the claim:                   $      16868.00            $    2600.00          $ 14268.00
              ito     a e
          ·
       c� �
       .,..,.
          -::
        Num
                   � ;� 2 9 018
                  -::"
              � b er -' _ -::::- -:-:::- _
                                Street
                                        ______                            \   VEHICLE JOURNEY DODGE
                                                                                                                                              I
                                                                              As of the date you file, the claim is : Check all that apply.

                                                                              0
                                                              85038
                                                                                  Contingent
          PHOENIX                                   AZ.
       City                                         State   ZIP Code
                                                                              0   Unliquidated

                                                                              0   Disputed

      Who owes the debt? Check one.                                           Nature of lien. Check all that apply.

      �    Debtor 1 only                                                      �   An agreement you made (such as mortgage or secured
      0    Debtor    2   only                                                     car loan)

      0    Debtor 1 and Debtor               2   only                         0   Statutory lien (such as tax lien, mechanic's lien)

      0   At least one of the debtors and another                             0   Judgment lien from a lawsuit

                                                                              0   Other (including a right to offset)   ------


      0 Check if this claim relates to                      a
        commun i ty de bt
      Date debt was incurred                                                  Last   4 digits of account number 6201

                                                                              Describe the property that secures the claim:                                          _   $
       Creditor's Name
                                                                                                                                              $.  _____                      _____             $   ___ _ __




         -m
       �Nu
                                   --
           � b-e-r---�Str- e�et�--- ------
                                           --
                                                                          �,------·- ---·               -----                     -. --..,,
                                                                              As of the date you file, the claim is: Check all that apply.

                                                                              0   Contingent


       City                                                       Code
                                                                              0
                                                    State
                                                                                  Unliquidated
                                                            ZIP
                                                                              0   Disputed

      Who owes the debt? Check one.                                           Nature of lien. Check all that apply.

      0    Debtor 1 only                                                      0   An agreement you made (such as mortgage or secured
      0    Debtor    2   only                                                     car loan)

      0    Debtor 1 and Debtor               2   only                         0   Statutory lien (such as tax lien, mechanic's lien)

      0   At least one of the debtors and another                             0   Judgment lien from a lawsuit

                                                                              0   Other (including a right to offset)   -------


      0   Check if this claim re lates to a
          community debt
      Date debt was incurred                                                  Last   4 digits of account number

        Add the dollar value of your entries In Column A on this page. Write that number here:                                                              168681
                                                                                                                                                                                            page 1
  Official Form 1060                                                Schedule D: Creditors Who Have Claims Secured by Property
             Case 2:19-bk-53922                                        Doc 1          Filed 06/14/19 Entered 06/14/19 10:22:47                                         Desc Main
                                                                                     Document      Page 23 of 58

 Fill in this information to identify your case:


 Debtor             1                MARIETHA S. BOSLEY
                                     First Name                        Middle Name                Last Name

 Debtor 2
 (Spouse,               if filing)   First Name                        Middle Name                Last Name


 united states Bankruptcy court for the :                            SOUTHERN DISTRICT OF OHIO
                                                                                                                                                                         0   Check if this is an
 Case number
     (If   known)                                                                                                                                                            amended filing



Official Form 1 06E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                                           12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NON PRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
AlB: Property (Official Form 106AIB) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in ScheduleD: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

                             List All of Your PRIORITY Unsecured Claims

1.         Do any creditors have priority unsecured claims against you?
           0      No. Go to Part 2.
           liZI   Yes.
2.         List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
           each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
           nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
           unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
           {For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                                       'T'otal claim    Priority        Nonprlority   ..



                                                                                                                                                                        amount          amount
                                                                                                                                                                                                           i
              INTERNAL REVENUE SERVICE
                                                                                        Last 4 digits of account number        UNKNOWN_                $ 4295.00 $4295.00 $                   0.00
                                                                                                                                                                                                           I
             Priority Creditor's Name

              PO BOX 802501                                                             When was the debt incurred?            2017
             Number                       Street

                                                                                        As of the date you file, the claim is: Check all that apply.
              CINCINNATI                                      OH                45280
             City                                            State      ZIP Code
                                                                                        0     Contingent

                                                                                        0     Unliquidated
             Who incurred the debt? Check one.
                                                                                        0     Disputed
             l;zl       Debtor       1   only

             0          Debtor 2 only                                                   Type of PRIORITY unsecured claim:
             0          Debtor       1   and Debtor 2 only
                                                                                        0     Domestic support obligations
             0          At least one of the debtors and another
                                                                                        Ill   Taxes and certain other debts you owe the government
             0          Check if         this claim is for a community debt             0     Claims for death or personal injury while you were
                                                                                              intoxicated
             Is the claim subject to offset?
             �          No                                                              0     Other. Specify   -------




             0          Yes

0             INTERNAL REVENUE SERVICE
                                                                                        Last 4 digits of account number        UNKNOWN_                $ 4001.00 $4001.00 $                   o.oo:
             Priority Creditor's Name

              PO BOX 802501
                                                                                        When was the debt incurred?             20 18
             Number                       Street
                                                                                        As of the date you file, the claim is: Check all that apply.

              CINCINNATI                                      OH       45280            0     Contingent

             City                                            State      ZIP Code        0     Unliquidated

             Who incurred the debt? Check one.                                          0     Disputed

             �          Debtor       1   only
                                                                                        Type of PRIORITY unsecured claim:
             0          Debtor 2 only
                                                                                        0     Domestic support obligations
             0          Debtor       1   and Debtor 2 only

             0          At least one of the debtors and another
                                                                                        GZf   Taxes and certain other debts you owe the government

                                                                                        0     Claims for death or personal injury while you were
             0          Check if this claim is for a community debt                           intoxicated

             Is the claim subject to offset?                                            0     Other. Specify -------

             �          No

             0          Yes



Official Form 106E/F                                                            Schedule ElF: Creditors Who Have Unsecured Claims                                                  page 1
        Case 2:19-bk-53922                                  Doc 1          Filed 06/14/19 Entered 06/14/19 10:22:47                                     Desc Main
                                                                          Document      Page 24 of 58
 Debtor   1           MARIETHA S. BOSLEY                                                                         Case number (If known),   ______________                     _
                     First Name             Middle Name            Last Name


                  List All of Your NONPRIORITY Unsecured Claims


 3.   Do any creditors have nonpriority unsecured claims against you?

      0       No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      l;;a    Yes

 4.   List all of your nonprlority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
      nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
      included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.1f you have more than three nonpriority unsecured
      claims fill out the Continuation Page of Part 2.


                                                                                                                                                                .�T�I �··�····�····�   i
EJ      ATTORNEY MARY CARDUCCI; MANN AND CARDUCCI
                                                                                          Last 4 digits of account number UNKNOWN_
                                                                                                                                                                                       I
        Nonpriority Creditor's Name                                                                                                                             $     4943.79          i

        1335 DUBLIN ROAD
                                                                                          When was the debt incurred?               2011
        Number              Street

        COLUMBUS                                              OH                43215
        City                                                 State             ZIP Code   As of the date you file, the claim is:       Check all that apply.

                                                                                          0 Contingent
        Who incurred the debt?                 Check one.                                 D Unliquidated
        ijj Debtor 1 only                                                                 0 Disputed
        D Debtor 2 only
        0 Debtor 1 and Debtor 2 only                                                      Type of NONPRIORITY unsecured claim:
        D At least one of the debtors and another                                         0 Student loans
        D Check if this claim is for a community debt                                     0 Obligations arising out of a separation agreement or divorce
                                                                                                that you did not report as priority claims
        Is the claim subject to offset?                                                   0 Debts to pension or profit-sharing plans, and other similar debts
        ijj No                                                                            !if   other. specify   COLUMBUS STATE
        D Yes

        BRIDGECREST                                                                       Last 4 digits of account number          _110_L __                          2 3ss ..x_;oo_
                                                                                                                                                                $___....,.
                                                                                                                                                                     . """"   .




        Nonpriority Creditor's Name                                                       When was the debt incurred?               01/21/2012
        PO BOX 29018

        Number              Street

        PHOENIX                                               AZ                85038     As of the date you file, the claim is:       Check all that apply.
        City                                                 State             ZIP Code
                                                                                          0 Contingent
        Who incurred the debt?                 Check one.                                 0 Unliquidated
        ijj Debtor 1 only                                                                 0 Disputed
        D Debtor 2 only
                                                                                          Type of NONPRIORITY unsecured claim:
        D Debtor 1 and Debtor 2 only
        D At least one of the debtors and another                                         0 Student loans
                                                                                          0 Obligations arising out of a separation agreement or divorce
        D Check if this claim is for a community debt                                         that you did not report as priority claims
        Is the claim subject to offset?                                                   D Debts to pension or profit-sharing plans. and other similar debts
        � No                                                                              !if Other. Specify AUTOMOBILE
        D Yes

EJ        CAPELLA UNIVERSITY

        �N�on�p�  - 7 icy�C
               ri or      �r� ed     �
                               � it-or' s�� a�
                                          N  m-e
                                                 --   ---------------
                                                                                          Last 4 digits of account number          .!lNKhiQWM_
                                                                                                                                                                $     1235.00
                                                                                          When was the debt incurred?               2012
          62762 COLLECTIONS CENTER DR

        Number               Street

          CHICAGO                                             IL                60693
                                                                                          As of the date you file, the claim is:       Check all that apply.
        City                                                 State             ZIP Code

                                                                                          0 Contingent
        Who incurred the debt?                 Check one.
                                                                                          0 Unliquidated
        I;! Debtor 1 only                                                                 0 Disputed
        D Debtor 2 only
        D Debtor        1   and Debtor 2 only                                             Type of NONPRIORITY unsecured claim:
        0 At least one of the debtors and another
                                                                                          0 Student loans
        D Check if this claim is for a community debt                                     0 Obligations arising out of a separation agreement or divorce
                                                                                            that you did not report as priority claims
        Is the claim subject to offset?
                                                                                          D Debts to pension or profit-sharing plans, and other similar debts
        I;! No                                                                            �     other. specify   CAPELLA UNIVERSITY
        D Yes



                                                                    Schedule E/F: Creditors Who Have Unsecured Claims                                               page 3
Official Form 106E/F
      Case 2:19-bk-53922                           Doc 1        Filed 06/14/19 Entered 06/14/19 10:22:47                                         Desc Main
                                                               Document      Page 25 of 58
Debtor 1           M       ARIETHA S. BOSLEY                                                           Case number (If known)·-------
                   First Name       Middle Name        Last Name



                  Your NON PRIORITY Unsecured Claims- Continuation Page



 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                        Totalolalm



EJ    CHILDREN'S RADIOLOGIC INSTITUTE                                               Last   4 digits of account number �KNOW�                                  $ 23.95'
      Nonpriority Creditor's Name

      700 CHILDREN'S DRIVE
                                                                                    When was the debt incurred?              2018
      Number               Street
                                                                                    As of the date you file, the claim is:        Check all that apply.
      COLUMBUS                                      OH              43205
      City                                          State          ZIP Code         0 Contingent
                                                                                    0 Unliquidated
      Who incurred the debt?          Check one.                                    0 Disputed
      !;a    Debtor 1 only
      0 Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
      0 Debtor    and Debtor 2 only                                                 0 Student loans
                       1

      0 At least one of the debtors and another
                                                                                    0 Obligations arising out of a separation agreement or divorce that
                                                                                          you did not report as priority claims
      0 Check if this claim is for a community debt
                                                                                    0 Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                               !;a                 M        A_____
                                                                                                        _E_D_IC-'--
                                                                                          Other. Specity_           L
                                                                                                                    _   _                         _



      �      No
      0 Yes




      esc                                                                           Last   4 digits of account number UNKNOW�                                 $393.31
      Nonpriority Creditors Name

      6150 EAST BROAD STREET
                                                                                    When was the debt incurred?              2013
      Number               Street
                                                                                    As of the date you file, the claim is:        Check all that apply.
       COLUMBUS                                      OH             43213

      City                                          State          ZIP Code         0 Contingent
                                                                                    0 Unliquidated
      Who incurred the debt?          Check one.                                    0 Disputed
      �;'a
        Debtor 1 only
      0 Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
      0 Debtor 1 and Debtor 2 only                                                  0 Student loans
      0 At least one of the debtors and another                                     0 Obligations arising out of a separation agreement or divorce that
                                                                                          you did not report as priority daims
      0 Check if this claim is for a community debt
                                                                                    0 Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                               �     Other. Specity-'
                                                                                                        M      D..:...;IC�....:; A::;._
                                                                                                        .:.= E.::;                L _____         _



      �      No
      0 Yes


                                                                                                                                                              $ 4620.00!
      EAGLE LOAN CO OF OHIO                                                         Last   4 digits of account number UNKNOWt:!_
      Nonpriority Creditor's Name

      2471 HILLIARD ROME ROAD
                                                                                    When was the debt incurred?               2018
      Number               Street
       HILLIARD                                                     43026
                                                                                    As of the date you file, the claim is:        Check all that apply.
                                                     OH

      City                                          State          ZIP Code         0 Contingent
                                                                                    0 Unliquidated
      Who incurred the debt?          Check one.                                    0 Disputed
      l,ll   Debtor 1 only
      0 Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
      0 Debtor 1 and Debtor 2 only                                                  0 Student loans
      0 At least one of the debtors and another                                     0 Obligations arising out of a separation agreement or divorce that
                                                                                      you did not report as priority daims
      0 Check if this claim is for a community debt
                                                                                    0 Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                               � Other. specity PERSONAL LOAN
      �No
      0 Yes




                                                            Schedule E/F: Creditors Who Have Unsecured Claims                                             page 4
Official Form 106E/F
    Case 2:19-bk-53922                               Doc 1      Filed 06/14/19 Entered 06/14/19 10:22:47                                                   Desc Main
                                                               Document      Page 26 of 58
 Debtor   1          MARIETHA S. BOSLEY                                                                       Case number (•tknown)'-------
                    First Name         Middle Name        Last Name



                   Your NON PRIORITY Unsecured Claims- Continuation Page



 After listing any entries on this page, number them beginning with4.4, followed by 4.5, and so forth.                                                                     Total claim




EJ        EMERGENCY SERVICES INC                                                     Last 4 digits of account number                          UN KNOW�                     $513.77
      Nonpriority Creditor's Name

      8 OAK PARK DRIVE
                                                                                     When was the debt incurred?                              2018
      Number                Street
                                                                                     As of the date you file, the claim is:                    Check all that apply.
          BEDFORD                                       MA             01730
      City                                             State          ZIP Code       D Contingent
                                                                                     D Unliquidated
      Who incurred the debt?             Check one.
                                                                                     D Disputed
      1;21    Debtor   1   only
      D Debtor 2 only                                                                Type of NONPRIORITY unsecured claim:
      D Debtor 1 and Debtor 2 only                                                   D Student loans
      D At least one of the debtors and another                                      D Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
      D       Check if this claim is for a community debt
                                                                                     D Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                1;21   Other. Specity_;M.:.=E;.::D_:.IC=-Ac::L'----
      �No
      DYes




          FABCO- NATIONWIDE ENERGY PARTNERS                                          Last 4 digits of account number                          UN KNOW�                     s365.00iI
      Nonpriority Creditors Name

          4640 EXECUTIVE DRIVE
                                                                                     When was the debt incurred?                              2015
      Number                Street
                                                                                     As of the date you file, the claim is:                    Check all that apply.
          COLUMBUS                                      OH             43220

      City                                             State          ZIP Code       D Contingent
                                                                                     D Unliquidated
      Who incurred the debt?             Check one.                                  D Disputed
      1;21    Debtor   1   only
      D Debtor 2 only                                                                Type of NONPRIORITY unsecured claim:
      D Debtor 1 and Debtor 2 only                                                   D Student loans
      D At least one of the debtors and another                                      D Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
      D       Check if this claim is for a community debt
                                                                                     D Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                 �                                           ;;: S;.__
                                                                                                                              I E;;..;:
                                                                                                           U ..T�IL"-TI .;...;..;
                                                                                            Other. Specity_;;:.                          _
                                                                                                                                          ___
                                                                                                                                             __




      �       No
      DYes


EJ   --


          FEDLOAN
                                  --                                                 Last 4 digits of account number                          000�   __
                                                                                                                                                                           $   1210.001

      Nonpriority Creditor's Name
                                                                                     When was the debt incurred?                              06/18/2010
          POB 60610

      Number                Street
          HARRISBURG                                    PA             17106
                                                                                     As of the date you file, the claim is:                    Check all that apply.

      City                                             State          ZIP Code       D Contingent
                                                                                     D Unliquidated
      Who incurred the debt?             Check one.                                  D Disputed
      �       Debtor   1   only
      D Debtor 2 only                                                                Type of NON PRIORITY unsecured claim:
      D Debtor 1 and Debtor 2 only                                                   ijj    Student loans
      D At least one of the debtors and another                                      D Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
      D       Check if this claim is for a community debt
                                                                                      D Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                 D Other. Specify         ______ _____ __




      �       No
      DYes




Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         page4
           Case 2:19-bk-53922                         Doc 1            Filed 06/14/19 Entered 06/14/19 10:22:47                                       Desc Main
                                                                      Document      Page 27 of 58
    Debtor 1           MARIETHA S. BOSLEY                                                                       Case number <•tknown;   _______________

                       First Name       Middle Name           Last Name



                      Your NON PRIORITY Unsecured Claims- Continuation Page



     After listing any entries on this page, number them beginning with4.4, followed by4.5, and so forth.                                                            Totatclalm



B         FEDLOAN                                                                          Last   4 digits of account     number    001.1_   __
                                                                                                                                                                     $   1158.00'
          Nonpriority Creditor"s Name
                                                                                           When was the debt incurred?              11/21/2012
          POB 60610

          Number            Street
                                                                                           As of the date you file, the claim is: Check all that apply.
          HARRISBURG                                       PA              17106

          City                                             State          ZIP Code         D Contingent

                                                                                           0     Unliquidated
          Who incurred the debt? Check one.
                                                                                           0     Disputed

          �      Debtor 1 only

          0      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
          D Debtor 1 and Debtor 2 only
                                                                                           �     Student loans
          D At least one of the debtors and another
                                                                                           D Obligations arising out of a separation agreement or divorce that
                                                                                                 you did not report as priority claims
          D Check if this claim is for a community debt
                                                                                           0     Debts to pension or profit-sharing plans, and other similar debts
          Is the claim subject to offset?                                                  D Other. Specify      ____________ _




          Ill    No

          DYes




�2J"
·
          FEDLOAN                                                                          Last   4 digits of account     number    001§._   __                      $   4689.00!
          Nonpriority Creditor's Name
                                                                                           When was the debt incurred?              01/04/2012
          POB 60610

          Number            Street
                                                                                           As of the date you file, the claim is: Check all that apply.
           HARRISBURG                                       PA              17106

          City                                             State          ZIP Code         D Contingent

                                                                                           D Unliquidated
          Who incurred the debt? Check one.                                                D Disputed

          �      Debtor 1 only

          0      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
          0      Debtor 1 and Debtor 2 only
                                                                                           ali   Student loans
          D At least one of the debtors and another
                                                                                           0     Obligations arising out of a separation agreement or divorce that
                                                                                                 you did not report as priority claims
          D Check if this claim is for a community debt
                                                                                           0     Debts to pension or profit-sharing plans, and other similar debts
          Is the claim subject to offset?                                                  0     Other. Specify·-----

          Ill    No

          DYes



                                                                                                                                                                     $   2555.00!
           FEDLOAN
                                                                                           Last   4 digits of   account number       000�     __




          Nonpriority Creditor"s Name
                                                                                           When was the debt incurred?                  06/18/2010
           POB 60610

          Number             Street
                                                                                           As of the date you file, the claim is: Check all that apply.
           HARRISBURG                                       PA              17106

          City                                             State          ZIP Code         0     Contingent

                                                                                           0     Unliquidated
          Who incurred the debt? Check one.                                                0     Disputed

          �      Debtor 1 only

          D Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
          0      Debtor 1 and Debtor 2 only
                                                                                           0     Student loans
          0      At least one of the debtors and another
                                                                                           0     Obligations arising out of a separation agreement or divorce that
                                                                                                 you did not report as priority claims
          D Check if this claim is for a community debt
                                                                                           0     Debts to pension or profit-sharing plans, and other similar debts

          Is the claim subject to offset?                                                  0     Other. Specify   _____________




          �      No

          0 Yes




                                                                   Schedule E/F: Creditors Who Have Unsecured Claims                                             page4
    Official Form 106E/F
       Case 2:19-bk-53922                            Doc 1        Filed 06/14/19 Entered 06/14/19 10:22:47                                             Desc Main
                                                                 Document      Page 28 of 58
 Debtor   1           MARIETHA S. BOSLEY                                                                       Case number         (•tknown)'-------
                     First Name        Middle Name          Last Name



                    Your NON PRIORITY Unsecured Claims- Continuation Page



 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                            Total claim   1




          FEDLOAN                                                                      Last 4 digits of account number                    001_§_   _   _
                                                                                                                                                                   $   2702.oo;I
        Nonpriority Creditor"s Name
                                                                                       When was the debt incurred?                        01/04/2012
          POB 60610

        Number              Street
                                                                                       As of the date you file, the claim is: Check all that apply.
          HARRISBURG                                      PA             17106
        City                                             State          ZIP Code       0      Contingent
                                                                                       0      Unliquidated
        Who incurred the debt? Check one.
                                                                                       0      Disputed
        �      Debtor   1   only
        0      Debtor 2 only                                                           Type of NONPRIORITY unsecured claim:
        0      Debtor       and Debtor 2 only
                                                                                              Student loans
                        1
                                                                                        �
        0      At least one of the debtors and another
                                                                                        0     Obligations arising out of a separation agreement or divorce that
                                                                                              you did not report as priority claims
        0      Check if this claim is for a community debt
                                                                                        0     Debts to pension or profit-sharing plans, and other similar debts
        Is the claim subject to offset?                                                 0     Other. Specify·    -------




        lz:i   No
        0      Yes



4.14

          FED LOAN                                                                     Last 4 digits of account number                    001l._   _   _           $   3423.001
        Nonpriority Creditors Name

          POB 60610
                                                                                       When was the debt incurred?                        03/29/2010
        Number               Street
                                                                                       As of the date you file, the claim is: Check all that apply.
          HARRISBURG                                      PA             17106

        City                                             State          ZIP Code        0     Contingent
                                                                                        0     Unliquidated
        Who incurred the debt? Check one.
                                                                                        0     Disputed
        �      Debtor   1   only
        0      Debtor 2 only                                                           Type of NONPRIORITY unsecured claim:
        0      Debtor       and Debtor 2 only
                                                                                              Student loans
                        1
                                                                                        ili
        0      At least one of the debtors and another
                                                                                        0     Obligations arising out of a separation agreement or divorce that
                                                                                              you did not report as priority claims
        0      Check if this claim is for a community debt
                                                                                        0     Debts to pension or profit-sharing plans. and other similar debts
        Is the claim subject to offset?                                                 0     Other. Specify     ___________ __




        lz:i   No
        0      Yes



                                                                                       Last 4 digits of account number                    UNKNOW'i_
                                                                                                                                                                   $    28.87i
          GOLD KEY CREDIT INC

        Nonpriority Creditor"s Name

          PO BOX 15670
                                                                                       When was the debt incurred?                        2018
        Number               Street
                                                                                       As of the date you file, the claim is: Check all that apply.
          BROOKSVILLE                                     FL             34604

        City                                             State          ZIP Code        0     Contingent
                                                                                        0     Unliquidated
        Who incurred the debt? Check one.
                                                                                        0     Disputed
        �      Debtor   1   only
        0      Debtor 2 only                                                           Type of NONPRIORITY unsecured claim:
        0      Debtor       and Debtor 2 only
                                                                                              Student loans
                        1
                                                                                        0
        0      At least one of the debtors and another
                                                                                        0     Obligations arising out of a separation agreement or divorce that
                                                                                              you did not report as priority claims
        0      Check if this claim is for a community debt
                                                                                        0     Debts to pension or profit-sharing plans. and other similar debts
        Is the claim subject to offset?                                                 �     Other. Specify·..M
                                                                                                               ;.:..=
                                                                                                               ..:. E.=D ..:..
                                                                                                                          IC::.;A:...=:
                                                                                                                                  L   _______




        �      No
        0      Yes




Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                             page 4
       Case 2:19-bk-53922                          Doc 1           Filed 06/14/19 Entered 06/14/19 10:22:47                                       Desc Main
                                                                  Document      Page 29 of 58
Debtor 1             MARIETHA S. BOSLEY                                                                       Case number (it known)'-------
                    First Name       Middle Name           Last Name



                   Your NON PRIORITY Unsecured Claims- Continuation Page



 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                             Totalclalm
                                                                                                                                                                                 j
Q                                                                                                                                 UNKNOW�
                                                                                                                                                                                 I
D      HUNTINGTON BANK                                                                  Last 4 digits of account number
                                                                                                                                                                   $ 1162.39:
                                                                                                                                  2019
       Nonpriority Creditor's Name
                                                                                        When was the debt incurred?
       PO BOX 89424

       Number            Street
                                                                                        As of the date you file, the claim is: Check all that apply.
       CLEVELAND                                        OH              44101

       City                                             State          ZIP Code         Q      Contingent

                                                                                        Q      Unliquidated
       Who incurred the debt? Check one.
                                                                                        0      Disputed

       l;iJ   Debtor 1 only

       Q      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
       0      Debtor 1 and Debtor 2 only
                                                                                        0      Student loans
       Q      At least one of the debtors and another
                                                                                        0      Obligations arising out of a separation agreement or divorce that
                                                                                               you did not report as priority claims
       0      Check if this claim is for a community debt
                                                                                        0      Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                  1;iJ   other. Specify   CHECKING ACCOUNT
       �      No

       0      Yes


                                       �------�--




��      JEFFERSON CAPITAL SYSTEMS, LLC
                                                                                        Last 4 digits of account number           800]_    __                      $412.oo:
       Nonpriority Creditors Name
                                                                                        When was the debt incurred?               05/15/2017
        P.O. BOX 772813

       Number            Street
                                                                                        As of the date you file, the claim is: Check all that apply.
        CHICAGO                                          IL             60677-2813

       City                                             State          ZIP Code         0      Contingent

                                                                                        0      Unliquidated
       Who incurred the debt? Check one.                                                0      Disputed

       ij:1   Debtor 1 only

       0      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
       Q      Debtor 1 and Debtor 2 only
                                                                                        0      Student loans
       Q      At least one of the debtors and another
                                                                                        Q      Obligations arising out of a separation agreement or divorce that
                                                                                               you did not report as priority claims
       Q      Check if this claim is for a community debt
                                                                                        Q      Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                  �      Other. Specify   COLLECTION
       �      No

       0      Yes


4.18                                                                                                                                                               $ 943.93!
        JP MORGAN CHASE- CHASE BANK BY MAIL
                                                                                        Last 4 digits of account number           �KNOWr:i_                                      i


                                                                                                                                  2017
       Nonpriority Creditor's Name
                                                                                        When was the debt incurred?
        340 SOUTH CLEVELAND AVENUE

       Number             Street
                                                                                        As of the date you file, the claim is: Check all that apply.
        WESTERVILLE                                      OH              43081

       City                                             State          ZIP Code         0      Contingent

                                                                                        0      Unliquidated
       Who incurred the debt? Check one.                                                Q      Disputed

       �      Debtor 1 only

       Q      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
       Q      Debtor 1 and Debtor 2 only
                                                                                        0      Student loans
       0      At least one of the debtors and another                                   Q      Obligations arising out of a separation agreement or divorce that
                                                                                               you did not report as priority claims
       0      Check if this claim is for a community debt
                                                                                        Q      Debts to pension or profit-sharing plans, and other similar debts

       Is the claim subject to offset?                                                  1;iJ   other. Specify   CHECKING ACCOUNT
       ltj    No

       0      Yes




                                                                Schedule E/F: Creditors Who Have Unsecured Claims                                              page 4
Official Form 106E/F
     Case 2:19-bk-53922                            Doc 1        Filed 06/14/19 Entered 06/14/19 10:22:47                                                     Desc Main
                                                               Document      Page 30 of 58
Debtor   1        MARIETHA S. BOSLEY                                                                          Case number (it known)           _______________

                  First Name        Middle Name         Last Name



               Your NONPRIORITY Unsecured Claims- Continuation Page



 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                                      Total(ilalm




EJ    MEDI CREDIT                                                                    Last 4 digits of account number                           UNKNOW'i._                   $ 528.00:      I

      Nonpriority Creditor's Name

      PO BOX 1629
                                                                                     When was the debt incurred?                               2018
      Number              Street
                                                                                     As of the date you file, the claim is:                     Check all that apply.
         MARYLAND HEIGHTS                            MO              63043

      City                                           State          ZIP Code         CJ Contingent
                                                                                     CJ Unliquidated
      Who incurred the debt?          Check one.                                     CJ Disputed
      �  Debtor 1 only
      CJ Debtor 2 only                                                               Type of NON PRIORITY unsecured claim:
      CJ Debtor 1 and Debtor 2 only                                                  CJ Student loans
      CJ At least one of the debtors and another
                                                                                     CJ Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
      CJ     Check if this claim is for a community debt
                                                                                     CJ Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                �     Other. Specify_:M
                                                                                                           ;.;.;.::
                                                                                                                E;.;:D:...:...:
                                                                                                                        CI A;.;:L
                                                                                                                                :..:.... ;__
                                                                                                                                           ______



      Ill No
      CJ Yes



B        MOUNT CARMEL LAB SERVICES                                                   Last 4 digits of account number                           UNKNOWI'i_                   $192.00!       l
      Nonpriority Creditor's Name

         PO BOX 932765
                                                                                     When was the debt incurred?                               2019
                                                                                                                                                Check all that apply.
      Number               Street
                                                                                     As of the date you file, the claim is:
         CLEVELAND                                    OH             44193

      City                                           State          ZIP Code         CJ Contingent
                                                                                     CJ Unliquidated
      Who incurred the debt?          Check one.                                     CJ Disputed
      �      Debtor   1   only
      CJ Debtor 2 only                                                               Type of NON PRIORITY unsecured claim:
      CJ Debtor 1 and Debtor 2 only                                                  CJ Student loans
      CJ At least one of the debtors and another                                     CJ Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
      CJ     Check if this claim is for a community debt
                                                                                     CJ Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                Ill   Other. Specity__:M=E.:D..:..:IC::..:A_::L=----
      Ill No
      CJ Yes


8                                                                                    Last 4 digits of account number                           UNKNOWt:!_
                                                                                                                                                                            $ 2452.31:
         NATIONWIDE CHILDREN'S HOSPITAL

      Nonpriority Creditor's Name

         700 CHILDREN'S DRIVE
                                                                                     When was the debt incurred?                               2019
                                                                                                                                                Check all that apply.
      Number               Street
                                                                                     As of the date you file, the claim is:
         COLUMBUS                                     OH             43205

      City                                           State          ZIP Code         CJ Contingent
                                                                                     CJ Unliquidated
      Who incurred the debt? Check one.
                                                                                     CJ Disputed
      I;ZI   Debtor   1   only
      CJ Debtor 2 only                                                               Type of NON PRIORITY unsecured claim:
      CJ Debtor 1 and Debtor 2 only                                                  CJ Student loans
      CJ At least one of the debtors and another                                     CJ Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
      CJ     Check if this claim is for a community debt
                                                                                     CJ Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                �     Other. Specity...;,M:...:.E=D"-IC;:.:A
                                                                                                                               __:.::;,L
                                                                                                                                       _______




      �No
      CJ Yes




                                                             Schedule E/F: Creditors Who Have Unsecured Claims                                                          page 4
Official Form 106E/F
           Case 2:19-bk-53922                             Doc 1         Filed 06/14/19 Entered 06/14/19 10:22:47                                    Desc Main
                                                                       Document      Page 31 of 58
    Debtor   1             MARIETHA S. BOSLEY                                                                     Case number (If known)·-----
                          First Name        Middle Name          Last Name



                         Your NON PRIORITY Unsecured Claims- Continuation Page



     After listing any entries on this page, number them beginning with 4,4, followed by 4.5, and so forth.                                                             Total claim



( 1 4 22
                                                                                                                                     �KNOWfi._
            PNC BANK                                                                          Last 4 digits of account number                                          $    189.28!
            Nonpriority Creditor's Name

             2730 LIBERTY AVENUE
                                                                                              When was the debt incurred?             2011
            Number             Street
                                                                                              As of the date you file, the claim is: Check all that apply.
             PITTSBURGH                                       PA              15222

            City                                              State          ZIP Code         0    Contingent

                                                                                              0    Unliquidated
            Who incurred the debt? Check one.
                                                                                              0    Disputed
            �       Debtor   1 only
            0       Debtor 2 only                                                             Type of NON PRIORITY unsecured claim:
            0       Debtor   1 and Debtor   2 only
                                                                                              0    Student loans
            0       At least one of the debtors and another
                                                                                              0    Obligations arising out of a separation agreement or divorce that
                                                                                                   you did not report as priority claims
            0       Check if this claim is for a community debt
                                                                                              0    Debts to pension or profit-sharing plans, and other similar debts
            Is the claim subject to offset?                                                   �    Other. specify   CHECKING ACCOUNT
            �       No

            0       Yes




a-·
.            PROGRESSIVE LEASING                                                              Last 4 digits of account number         UNKNOWfi._                       $    2075.22'
            Nonpriority Creditor's Name

             256 WEST OAT A DRIVE
                                                                                              When was the debt incurred?             2016
            Number             Street
                                                                                              As of the date you file, the claim is: Check all that apply.
             DRAPER                                            UT             84020

            City                                              State          ZIP Code         0    Contingent

                                                                                              0    Unliquidated
            Who incurred the debt? Check one.
                                                                                              0    Disputed

            �       Debtor   1 only
            0       Debtor 2 only                                                             Type of NON PRIORITY unsecured claim:
            0       Debtor   1 and Debtor   2 only
                                                                                              0    Student loans
            0       At least one of the debtors and another
                                                                                              0    Obligations arising out of a separation agreement or divorce that
                                                                                                   you did not report as priority claims
            0       Check if this claim is for a community debt
                                                                                              0    Debts to pension or profit-sharing plans, and other similar debts
            Is the claim subject to offset?                                                   �    Other. Specify   FURNITURE
            �       No

            0       Yes



                                                                                                                                                                       $    1307.41;
             THE LAW OFFICES OF ROBERT SCHUERGER                                              Last 4 digits of account number          UNKNOWJ:i_
            Nonpriority Creditor's Name

             81 SOUTH 5TH STREET
                                                                                              When was the debt incurred?             2011
            Number              Street
                                                                                              As of the date you file, the claim is: Check all that apply.
             COLUMBUS                                          OH              43215

             City                                             State          ZIP Code         0    Contingent

                                                                                              0    Unliquidated
            Who incurred the debt? Check one.
                                                                                              0    Disputed

            I;ZI    Debtor   1 only
             0      Debtor 2 only                                                             Type of NON PRIORITY unsecured claim:
             0      Debtor   1 and Debtor   2 only
                                                                                              0    Student loans
             0      At least one of the debtors and another
                                                                                              0    Obligations arising out of a separation agreement or divorce that
                                                                                                   you did not report as priority claims
             0      Check if this claim is for a community debt
                                                                                              0    Debts to pension or profit-sharing plans, and other similar debts

            Is the claim subject to offset?                                                    �   Other. specify   CENTRAL OHIO TECH
            �       No

            0       Yes




                                                                      Schedule E/F: Creditors Who Have Unsecured Claims                                            page 4
Official Form 106E/F
   Case 2:19-bk-53922                              Doc 1        Filed 06/14/19 Entered 06/14/19 10:22:47                                    Desc Main
                                                               Document      Page 32 of 58
Debtor   1          MARIETHA S. BOSLEY                                                                 Case number (if known)
                                                                                                                            _______________

                   First Name        Middle Name         Last Name



               Your NON PRIORITY Unsecured Claims- Continuation Page



 After listing any entries on this page, number them beginning with4.4, followed by4.5, and so forth.                                                            Total claim



Q
D     UCB                                                                             Last 4 digits of account number       UNKNOW�
                                                                                                                                                             $   734.36
      Nonpriority Creditor"s Name

      PO BOX 140190
                                                                                      When was the debt incurred?           2017
      Number              Street
                                                                                      As of the date you file, the claim is:     Check all that apply.
      TOLEDO                                           OH             43614
      City                                            State          ZIP Code         D Contingent
                                                                                      D Unliquidated
      Who incurred the debt?           Check one.                                     D Disputed
      � Debtor 1 only
      D Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
      D Debtor 1 and Debtor 2 only                                                    D Student loans
      D At least one of the debtors and another
                                                                                      D Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
      D Check if          this claim is for a community debt
                                                                                      D Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                                                         C.;..A:..:
                                                                                      � Other. Speci�....;c;..:..;: ME:..:D;..:.
                                                                                                                           : I.::;
                                                                                                                            ____ _ _ L;__:
      Ill
       No
      DYes



B        US BANK· ATTN BANKRUPTCY                                                     Last 4 digits of account number           UNKNOW�
      Nonpriority Creditor"s Name

         4801 FREDERICA STREET
                                                                                      When was the debt incurred?           2019
      Number              Street
                                                                                      As of the date you file, the claim is:     Check all that apply.
         OWENSBORO                                     KY             42301

      City                                            State          ZIP Code         D Contingent
                                                                                      D Unliquidated
      Who incurred the debt?           Check one.                                     D Disputed
      � Debtor 1 only
      D Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
      D Debtor 1 and Debtor 2 only
                                                                                      D Student loans
      D At least one of the debtors and another                                       D Obligations arising out of a separation agreement or divorce that
                                                                                          you did not report as priority claims
      D Check if this claim is for a           community debt
                                                                                      D Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                 Ill Other. specify CHECKING ACCOUNT
      Ill
       No
      DYes

                                                                                                                                                             $    2835.QQ,
         US DEPT ED                                                                   Last 4 digits of account number       �9_!_       __




      Nonpriority Creditor"s Name
                                                                                      When was the debt incurred?               10/13/2008
         101 MARIETTA TOWER

      Number              Street
         ATLANTA                                       GA             30323
                                                                                      As of the date you file, the claim is:     Check all that apply.

      City                                            State          ZIP Code         D Contingent
                                                                                      D Unliquidated
      Who incurred the debt?            Check one.                                    D Disputed
      �      Debtor   1   only
      D Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
      D Debtor            and Debtor 2 only
                      1
                                                                                      Ill
                                                                                        Student loans
      D At least one of the debtors and another                                       D Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
      D Check if this claim is for a community debt
                                                                                      D Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  D Other. Speci�-----
      Ill
       No
      DYes




                                                              Schedule E/F: Creditors Who Have Unsecured Claims                                          page4
Official Form 106E/F
       Case 2:19-bk-53922                           Doc 1           Filed 06/14/19 Entered 06/14/19 10:22:47                                            Desc Main
                                                                   Document      Page 33 of 58
Debtor 1             MARIETHA S. BOSLEY                                                                       Case number (ifknown)1     ______________ _

                    First Name       Middle Name            Last Name



                  Your NON PRIORITY Unsecured Claims- Continuation Page



 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.




       US DEPT ED                                                                        Last 4 digits of account number                 220_Q_   _     _
                                                                                                                                                                      $ 4895.00;'
       Nonpriority Creditor's Name
                                                                                         When was the debt incurred?                     10/13/2008
       101 MARIETTA TOWER


                                                                                                                                          Check all that apply.
       Number            Street
                                                                                         As of the date you file, the claim is:
       ATLANTA                                            GA             30323

       City                                              State          ZIP Code         0 Contingent
                                                                                         0 Unliquidated
       Who incurred the debt?          Check one.                                        0 Disputed
       1;1!1   Debtor 1 only
       D       Debtor 2 only                                                             Type of NON PRIORITY unsecured claim:
       0       Debtor 1 and Debtor 2 only                                                � Student loans
       0       At least one of the debtors and another                                   0 Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
       D       Check if this claim is for a community debt
                                                                                         0 Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                   D Other. Specify       _ _ _ _ _ _ __ _
                                                                                                                                _
                                                                                                                                 _ _
                                                                                                                                    _



       �No
       0 Yes


B       WEBANK/FINGERHUT                                                                 Last 4 digits of account number                 �KNOW�                       $412.69;
                                                                                                                                                                                I

       Nonpriority Creditor's Name

        6250 RIDGEWOOD ROAD
                                                                                         When was the debt incurred?                     2016
       Number
                                                                                                                                          Check all that apply.
                         Street
                                                                                         As of the date you file, the claim is:
        ST. CLOUD                                         MN             56303

       City                                              State          ZIP Code         D Contingent
                                                                                         D Unliquidated
       Who incurred the debt?          Check one.                                        0 Disputed
       1;1!1   Debtor 1 only
       0       Debtor 2 only                                                             Type of NON PRIORITY unsecured claim:
       0       Debtor 1 and Debtor 2 only                                                0 Student loans
       D       At least one of the debtors and another                                   0 Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
       0       Check if this claim is for a community debt
                                                                                         0 Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                   � other. Specify         CREDIT CARD
       �No
       0 Yes

4.30
                                                                                                                                                                       $529.78:
        WELLINGTON MEDICAL CENTER                                                        Last 4 digits of account number                 UNKNOW�
       Nonpriority Creditor's Name

        8831 PARK CENTRAL DRIVE
                                                                                         When was the debt incurred?                     2018
                                                                                                                                           Check all that apply.
       Number            Street
                                                                                         As of the date you file, the claim is:
        RICHMOND                                          VA             23227

       City                                              State          ZIP Code         0 Contingent
                                                                                         0 Unliquidated
       Who incurred the debt?          Check one.                                        D Disputed
       ij1     Debtor 1 only
       0 Debtor 2 only                                                                   Type of NON PRIORITY unsecured claim:
       0 Debtor 1 and Debtor 2 only                                                      D Student loans
       0 At least one of the debtors and another                                         0 Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
       D       Check if this claim is for a community debt
                                                                                         0 Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                   �   Other. Specity...:.M
                                                                                                             ::..;.E=D..;_C
                                                                                                                         I :;..:A
                                                                                                                              __o;:
                                                                                                                                  L :.
                                                                                                                                     _______




       �No
       0 Yes




                                                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                 page4
Official Form 106E/F
         Case 2:19-bk-53922                    Doc 1            Filed 06/14/19 Entered 06/14/19 10:22:47                                Desc Main
                                                               Document      Page 34 of 58
Debtor   1       MARIETHA S. BOSLEY                                                                   Case number (of known),
                                                                                                                            _______________

                 First Name      Middle Name           Last Name



                List Others to Be Notified About a Debt That You Already Listed


 5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
    example, If a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
    2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
    additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.


                                                                                On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                                Line       of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims
      Number           Street                                                                                0 Part 2: Creditors with Nonpriority Unsecured Claims

                                                                                Last 4 digits of account number    ___ _




                                                                                On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                                Line       of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims
      Number           Street
                                                                                                              0 Part 2: Creditors with Nonpriority Unsecured
                                                                                Claims


                                                                                Last 4 digits of account number     ____

         City                                  State               ZIP   Code


                                                                                On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                                Line        of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims
      Number           Street                                                                                 0 Part 2: Creditors with Nonpriority Unsecured
                                                                                Claims


                                                                                Last 4 digits of account number     ____




                                                                                On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                                Line        of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims
      Number           Street                                                                                 0 Part 2: Creditors with Nonpriority Unsecured
                                                                                Claims


                                                                                Last 4 digits of account number     ____




                                                                                On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                                Line        of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims
      Number           Street
                                                                                                              0 Part 2: Creditors with Nonpriority Unsecured
                                                                                Claims


                                                                                Last 4 digits of account number     ___ _


                                          __�Z�IP C
    �Cdio/�------                   State
                 ---- ------ ------���____       �� ·-----
                                                                                On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                                Line        of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims
      Number            Street                                                                                0 Part 2: Creditors with Nonpriority Unsecured
                                                                                Claims


                                                                                Last 4 digits of account number     ___ _


         Cio/                                  State               ZIP   Code



                                                                                On which entry in Part 1 or Part 2 did you list the original creditor?
      Name


                                                                                Line        of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims
      Number            Street
                                                                                                              0 Part 2: Creditors with Nonpriority Unsecured
                                                                                Claims


                                                                                Last 4 digits of account number
                                                                   ZIP
                                                                                                                    ___ _

         City                                  State                     Code




                                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         page 13
Official Form 106E/F
       Case 2:19-bk-53922                    Doc 1          Filed 06/14/19 Entered 06/14/19 10:22:47                    Desc Main
                                                           Document      Page 35 of 58
Debtor 1       MARIETHA S. BOSLEY                                                            Case number Wknown)·------
               First Name     Middle Name         Last Name



           Add the Amounts for Each Type of Unsecured Claim




6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
   Add the amounts for each type of unsecured claim.




                                                                                        Total claim



                6a. Domestic support obligations                                6a.                        0.00
Total claims                                                                            $
from Part 1
                6b. Taxes and certain other debts you owe the
                    government                                                  6b.
                                                                                        $              8296.00

                6c. Claims for death or personal Injury while you were
                    Intoxicated                                                 6c.                        0.00
                                                                                        $

                6d. Other. Add all other priority unsecured claims.
                    Write that amount here.                                     6d.                        0.00
                                                                                       +$



                 6e. Total. Add lines 6a through 6d.                            6e.
                                                                                        $              8296.00



                                                                                        Total claim


                 6f. Student loans                                              6f.
Total claims                                                                            $             23467.00
from Part 2
                 6g. Obligations arising out of a separation agreement
                     or divorce that you did not report as priority
                     claims                                                     6g.      $                 0.00

                 6h. Debts to pension or profit-sharing plans, and other
                     similar debts                                              6h.
                                                                                        $
                                                                                                           0.00


                 6i. Other. Add all other nonpriority unsecured claims.
                     Write that amount here.                                    6i.    +$             25602.00



                 6j. Total. Add lines 6f through 6i.                             6j.
                                                                                        $             49069.00




Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                           page 14
              Case 2:19-bk-53922                    Doc 1          Filed 06/14/19 Entered 06/14/19 10:22:47                                  Desc Main
                                                                  Document      Page 36 of 58

     Fill in this information to identify your case:

     Debtor               MARIETHA S. BOSLEY
                          First Name                Middle Name               Last Name

     Debtor 2
     (Spouse If filing)   First Name                Middle Name               Last Name


     United States Bankruptcy Court for the:
                                                SOUTHERN DISTRICT OF OHIO
     Case number
      (If known)                                                                                                                                  1:1   Check if this is an
                                                                                                                                                        amended filing



Official Form 1 06G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                             12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space Is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).



     1.       Do you have any executory contracts or unexpired leases?

              0 No.     Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Ga   Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule AlB: Property (Official Form 1 06A/B).

     2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
              example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
              unexpired leases.




              Person or company with whom you have the contract or lease                                State what the contract or lease is for



    2. 1

              CORTLAND PARTNERS RESERVE AT ABBIE LAKES Afti RENT
              Name

               3793     LAKEVIEW TRAIL
              Number         Street

               CANAL WINCHESTij OH                         43110
              City                              State      ZIP Code
j
'2.2:
      . �-;




              Name


              Number         Street


              City                              State      ZIP Code

,2.3


               ame


              NumEier        S!ree!



              City                              State      ZIP Code


    2.4


               ame


              Number         Street



              City                              State      ZIP Code




Official Form 106G                                      Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
     Case 2:19-bk-53922                              Doc 1             Filed 06/14/19 Entered 06/14/19 10:22:47                               Desc Main
                                                                      Document      Page 37 of 58

    Fill in this information to identify your case:


    Debtor   1         MARIETHA S. BOSLEY
                          First Name                    Middle Name                 Last Name

    Debtor 2
    (Spouse, if filing) First Name                      Middle Name                 Last Name


    united states Bankruptcy court tor the:        SOUTHERN DISTRICT OF OHIO

    Case number
    (If known)
                                                                                                                                                      r:l   Check if this is an
                                                                                                                                                            amended filing


Official Form 1 06H
Schedule H: Your Codebtors                                                                                                                                            12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries In the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

I
    1.   Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

         �    No

         0    Yes

    2. Within the last 8 years, have you lived in a community property state or territory?                    (Community property states and territories include
         Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

         �    No. Go to line 3.
         0    Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                 0   No

                 0   Yes. In which community state or territory did you live?          ------               · Fill in the name and current address of that person.




                     Name of your spouse. former spouse. or legal equivalent



                     Number              Street



                     City                                             State                     ZIP Code


    3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
         shown in line 2 again as a codebtor only If that person is a guarantor or cosigner. Make sure you have listed the creditor on
         Schedule D (Official Form 1 06D), Schedule ElF (Official Form 1 06EIF), or Schedule G (Official Form 1 06G). Use Schedule D,
         Schedule ElF, or Schedule G to fill out Column 2.


          Column       1: Your codebtor                                                                             Column 2: The creditor to whom you owe the debt
                                                                                                                    Check all schedules that apply:


                                                                                                                     0   Schedule D. line   ___

            Name
                                                                                                                     0   Schedule E/F, line   ___




            Number              Street                                                                               0   Schedule G, line   __




            City                                                         State                   ZIP Code



§]          Name
                                                                                                                     0   Schedule D, line   ___




                                                                                                                     0   Schedule ElF, line   _ __




            Number              Street                                                                               0   Schedule G, line   __




            City



§           Name
                                                                                                                     0   Schedule D, line   _ __




                                                                                                                     0   Schedule E/F, line   __




            Number              Street                                                                               0   Schedule G, line   _ __




            City                                                         State                   ZIP Code



                                                                                                                                                                  page 1
Official Form 106H                                                               Schedule H: Your Codebtors
          Case 2:19-bk-53922                   Doc 1         Filed 06/14/19 Entered 06/14/19 10:22:47                                       Desc Main
                                                            Document      Page 38 of 58

 Fill in this information to identify your case:



 Debtor   1         MARIETHA S. BOSLEY
                     First Name              Middle Name           Last Name

 Debtor 2
 (Spouse. if filing) First Name              Middle Name           Last Name


 United States Bankruptcy Court for the:   SOUTHERN DISTRICT OF OHIO

 Case number                                                                                            Check if this is:
 (If known)
                                                                                                        l:l   An amended filing
                                                                                                        l:l   A supplement showing postpetition chapter 13
                                                                                                              income as of the following date:

Official Form 1061                                                                                            MM I DDI YYYY

Schedule 1: Your Income                                                                                                                                   12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.



                   Describe Employment


1.    Fill in your employment
      information.                                                       Debtor 1                                          Debtor 2 or non-filing spouse

      If you have more than one job,
      attach a separate page with
      information about additional
                                           Employment status          [jzj   Employed                                      0    Employed

      employers.                                                      0      Not employed                                  0    Not employed

      Include part-time, seasonal, or
      self-employed work.
                                           Occupation                IT OPERATIONS TECH
      Occupation may include student
      or homemaker, if it applies.

                                           Employer's name           CENTURY LINK

                                           Employer's address        4650 LAKEHURST COURT
                                                                      Number     Street                                  Number    Street




                                                                     DUBLIN                       OH    43016
                                                                      City                State    ZIP Code              City                  State   ZIP Code


                                           How long employed there?      2 YEARS


                   Give Details About Monthly Income

      Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
      spouse unless you are separated.
      If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
      below. If you need more space, attach a separate sheet to this form.

                                                                                                   For Debtor 1           For Debtor 2 or
                                                                                                                         non-filing spouse

 2.    List monthly gross wages, salary, and commissions (before all payroll
       deductions). If not paid monthly, calculate what the monthly wage would be.          2.
                                                                                                  $    3735.44              $

 3.    Estimate and list monthly overtime pay.                                              3.   +$       0.00         + $



 4.    Calculate gross income. Add line 2     +   line 3.                                   4.    $    3735.44
                                                                                                                   I I      $




Official Form 1061                                               Schedule 1: Your Income                                                               page 1
      Case 2:19-bk-53922                                       Doc 1              Filed 06/14/19 Entered 06/14/19 10:22:47                                                   Desc Main
                                                                                 Document      Page 39 of 58

Debtor 1             MARIETHA S. BOSLEY                                                                                                           Case number (if known)'-------
                     First Name             Middle Name                    Last Name



                                                                                                                                              For Debtor 1      For Debtor 2 or
                                                                                                                                                                non-filing spoust

      Copy line 4 here            ...............................................................................................   -+ 4.     $     3735.44       $   _____




5.    Indicate whether you have the payroll deductions below:

        5a. Tax, Medicare, and Social Security deductions                                                                             5a.     $       267.89      $
        5b. Mandatory contributions for retirement plans                                                                              5b.     $         0.00      $
       5c. Voluntary contributions for retirement plans                                                                               5c.     $         0.00      $
        5d. Required repayments of retirement fund loans                                                                              5d.     $         0.00    $
       5e. Insurance                                                                                                                  5e.     $       253.24    $
       5f.     Domestic support obligations                                                                                           5f.     $         0.00    $
        5g. Union dues                                                                                                                5g.     $         0.00    $
       5h. Other deductions. Specify:                                                                                                 5h.    +$       170.45   +$
 6. Add the payroll deductions. Add lines 5a +5b +5c +5d +5e +5f + 5g +5h.                                                             6.     $      691.58     $
 7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                                                7.     $     3043.86     $
 8.    List all other income regularly received:

       Sa. Net income from rental property and from operating a business,
               profession, or farm
                                                                                                                                       Sa.    $        0.00           $

               Attach a statement for each property and business showing gross receipts, ordinary and
               necessary business expenses, and the total monthly net income.



        Sb. Interest and dividends                                                                                                            $        0.00           $
        Sc. Family support payments that you, a non-filing spouse, or a dependent
               regularly receive
                                                                                                                                              $
                                                                                                                                                       0.00           $
               Include alimony, spousal support, child support. maintenance, divorce settlement, and
               property settlement.

        Sd. Unemployment compensation                                                                                                         $        0.00           $
         Se. Social Security
                                                                                                                                              $        0.00           $
        Sf. Other government assistance that you regularly receive
               Include cash assistance and the value (if known) of any non-cash assistance that you
               receive, such as food stamps or housing subsidies.

               Specify (Debtor    1):                       Specify (Debtor 2 or Non-Filing Spouse):




                                                                                                                                              $
                                                                                                                                              ·-----
                                                                                                                                                       0.00           $.
                                                                                                                                                                       _____




        8g. Pension or retirement income
                                                                                                                                              $
                                                                                                                                              · -----
                                                                                                                                                       0.00
                                                                                                                                                                      $.   _____




        Sh. Other monthly income.
               Specify (Debtor    1 ):                     Specify (Debtor 2 or Non-Filing Spouse):



                                                                                                                                              $        O.OQ       $
9.     Add all other income. Add lines Sa + Sb + Sc + Sd + Se + Sf +Sg + Sh.
                                                                                                                                             1$        0.00      $
10. Calculate monthly income. Add line 7 +line 9.
                                                                                                                                             I$     3043.86    + $            0.00
                                                                                                                                                                                     1=1 $       3043.86    '1
      Add the entries in line   10 for Debtor 1    and Debtor 2 or non-filing spouse.

11. State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents. your roommates, and other friends or
      relatives. Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.


      Specify:     -------                                                                                                                                                      11'   + ;::.$===== 0=.0::0:...
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
                                                                                                                                                                                12.              3043.86
      Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies
                                                                                                                                                                                          Combined
12.    Do you expect an increase or decrease within the year after you file this form?                                                                                                    monthly income
        liZI   No.

        0      Yes. Explain:



Official Form 1061                                                                                 Schedule 1: Your Income                                                                   page 2
               Case 2:19-bk-53922                         Doc 1          Filed 06/14/19 Entered 06/14/19 10:22:47                                          Desc Main
                                                                        Document      Page 40 of 58


      Fill in this mformation to identify your case:


      Debtor    1
                            MARIETHA S. BOSLEY
                            First Name               Middle Name                     Last Name                          Check if this is:
      Debtor 2
      (Spouse, if filing)   First Name               Middle Name                     Last Name
                                                                                                                        CJ   An amended filing
                                                                                                                        CJ   A supplement showing postpetition chapter 13
      United States Bankruptcy Court for the:    SOUTHERN DISTRICT OF OHIO
                                                                                                                             expenses as of the following date:

      Case number
                                                                                                                             MM    I DDI YYYY
      (If known)



  Official Form 1 06J
  Schedule J: Your Expenses                                                                                                                                                   12115

  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
  information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
 (if known). Answer every question.

                            Describe Your Household

 1.   Is this a joint case?

       �     No. Go to line 2.
       0    Yes. Does Debtor 2 live in a separate household?

                      0     No
                      0     Yes. Debtor 2 must file Official Form 1 06J-2, Expenses for Separate Household of Debtor 2.


 2.    Do you have dependents?                     0      No
                                                                                                     Dependent's relationship to                Dependent's     Does dependent live
       Do not list Debtor 1 and                    5f Yes. Fill out this information for             Debtor 1 or Debtor 2                       age             with you?
       Debtor 2.                                          each dependent..........................   -------



                                                                                                                                                                0     No
       Do not state the dependents'                                                                  CHILD                                      16
       names.                                                                                                                                                   lif   Yes

                                                                                                                                                                0     No
                                                                                                                                                                0     Yes

                                                                                                                                                                0     No
                                                                                                                                                                0     Yes

                                                                                                                                                                0     No
                                                                                                                                                                0     Yes

                                                                                                                                                                0     No
                                                                                                                                                                0     Yes

 3.    Do your expenses include
                                                   1iZf   No
       expenses of people other than
       YC>IJr.self a11d your depend�lltll'? ....   0      Yes


                      Estimate Your Ongoing Monthly Expenses

  Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
  expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
  applicable date.

  Include expenses paid for with non-cash government assistance if you know the value of
 such assistance and have included it on Schedule 1: Your Income (Official Form 1061.)                                                               Your expenses

  4. The rental or home ownership expenses for your residence. include first mortgage payments and
                                                                                                                                                  $                   998.00
         any rent for the ground or lot.                                                                                                 4.

         If not included in line 4:

         4a.        Real estate taxes                                                                                                    4a.      $                     0.00
         4b.        Property, homeowner's, or renter's insurance                                                                         4b.      $                     0.00
         4c.        Home maintenance, repair, and upkeep expenses                                                                        4c.      $                     0.00
         4d.        Homeowner's association or condominium dues                                                                          4d.      $                     0.00

Official Form 1 06J                                                        Schedule J: Your Expenses                                                                       page 1
            Case 2:19-bk-53922                 Doc 1            Filed 06/14/19 Entered 06/14/19 10:22:47                   Desc Main
                                                               Document      Page 41 of 58

 Debtor 1          MARIETHA S. BOSLEY                                                       Case number <•fknown)·------
                   First Name    Middle Name       Last Name




                                                                                                                     Your expenses


                                                                                                                     $                 0.00
 5. Additional mortgage payments for your residence, such as home equity loans                                5.


 6.   Utilities:

      6a.   Electricity, heat, natural gas                                                                    6a.    $               225.00
      6b.   Water, sewer, garbage collection                                                                  6b.    $                60.00
      6c.   Telephone, cell phone, Internet, satellite, and cable services                                    6c.    $               2QQ.QQ
      6d.   Other. Specify:                                                                                   6d.    $                 0.00

 7.   Food and housekeeping supplies                                                                          7.     $               450.00
 8.   Childcare and children's education costs                                                                8.     $               100.00
 9.   Clothing, laundry, and dry cleaning                                                                     9.     $                60 QQ
10.   Personal care products and services                                                                     10.    $               :150 QQ
11.   Medical and dental expenses                                                                             11.    $                 0 00
12.   Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                     $               250.00
      Do not include car payments.                                                                            12.

13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                      13.    $                60.00

14.   Charitable contributions and religious donations                                                        14.    $                 Q QQ
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.

      15a. Life insurance                                                                                     15a.   $                 0.00

      15b. Health insurance                                                                                   15b.   $                 0.00

      15c. Vehicle insurance                                                                                  15c.   $                 0.00
      15d. Other insurance. Specify:.    _________________
                                                                                                              15d.   $                 0.00


16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

      Specify:     -------                                                                                    16.    $                 0.00

17.   Installment or lease payments:

      17a. Car payments for Vehicle 1                                                                         17a.   $               500.00

      17b. Car payments for Vehicle 2                                                                         17b.   $

      17c. Other. Specify:.     __ _ _ _ _ _ _ _______ _ _ __
                                                                                                              17c.   $
      17d. Other. Specify:.     _ ___________________
                                                                                                              17d.   $

18.   Your payments of alimony, maintenance, and support that you did not report as deducted from
      your pay on line 5, Schedule I, Your Income (Official Form 1 061).                                       18.                     0.00
                                                                                                                     $

19.   Other payments you make to support others who do not live with you.

      Specify:   _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                               19.   $                 0.00

20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule 1: Your Income.

      20a. Mortgages on other property                                                                        20a.   $                 0.00

      20b. Real estate taxes                                                                                  20b.   $                 0.00
      20c. Property, homeowner's, or renter's insurance                                                       20c.   $                 0.00

      20d. Maintenance, repair, and upkeep expenses                                                           20d.   $                 0.00

      20e. Homeowner's association or condominium dues                                                        20e.   $                 O.QQ



Official Form 106J                                              Schedule J: Your Expenses                                              page 2
         Case 2:19-bk-53922                        Doc 1      Filed 06/14/19 Entered 06/14/19 10:22:47                     Desc Main
                                                             Document      Page 42 of 58


 Debtor 1           MARIETHA S. BOSLEY                                                          Case number (tfknown)'------
                    First Name       Middle Name       Last Name




21.    Other. Specify:      --
                                                                                        ---
                                                                                                             21.   +$,  _____    ___.:0:..:..0
                                                                                                                                         ::..; 0
                                                                                                                                               :;__


22.    Calculate your monthly expenses.

       22a. Add lines 4 through 21.                                                                         22a.    $   ------
                                                                                                                                3103.00

       22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                 22b.    $   _____       _;:0:..:.
                                                                                                                                         .0
                                                                                                                                          ::..=.. .; 0

       22c. Add line 22a and 22b. The result is your monthly expenses.                                      22c.
                                                                                                                    $           3103.00



23. Calculate your monthly net income.
                                                                                                                     $
                                                                                                                                3043.86
      23a.     Copy line 12      (your combined monthly income)    from   Schedule I.                       23a.         ------




      23b.     Copy your monthly expenses from line 22c above.                                              23b.                3103.00
                                                                                                                   -$    _____________




      23c.     Subtract your monthly expenses from your monthly income.
                                                                                                                     $            -...;:_
                                                                                                                                    5 .;::_;
                                                                                                                                      9 ....:.
                                                                                                                                             14
                                                                                                                                              ..
                                                                                                                                               . .:_
                                     monthly net income.
                                                                                                                         _____

               The result is your                                                                           23c.




24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?


      li2f   No.

      0      Yes.     Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                          page 3
          Case 2:19-bk-53922                        Doc 1      Filed 06/14/19 Entered 06/14/19 10:22:47                                           Desc Main
                                                              Document      Page 43 of 58


Fill in this information to identify your case:                                                     I
Debtor 1              MARIETHA S. BOSLEY
                      First Name                Middle Name          Last Name

Debtor 2
(Spouse, lffll lng)   First Name                Middle Name          Last Name


United States Bankruptcy Court for the:
                                              SOUTHERN DISTRICT OF OHIO

Case number
(If known)
                                                                                                                                                       0 Check if this is an
                                                                                                                                                           amended filing




  Official Form 1 06Dec

  Declaration About an Individual Debtor's Schedules                                                                                                                12/15


  If two married people are filing together, both are equally responsible for supplying correct Information.

  You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud In connection with a bankruptcy case can result In fines up to $250,000, or Imprisonment for up to 20
  years, or both.18 U.S.C. §§152,1341, 1519, and 3571.




                      Sign Below




        Did you pay or agree to pay someone who Is NOT an attorney to help you fill out bankruptcy forms?


        id No
        0 Yes.          Name of person.       ______                                           . Attach   Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                                   Signature (Official   Form 119).




        Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
        that they are true and correct.




                                                                         Signature of Debtor   2


          Dat   r{_j(, 1<1 aot?
                  MMI      DD      I   YYYY
                                                                         Date    _______


                                                                                 MMI DD I   YYYY




  Official Form 1 060ec                                       Declaration About an Individual Debtor's Schedules
          Case 2:19-bk-53922                        Doc 1        Filed 06/14/19 Entered 06/14/19 10:22:47                              Desc Main
                                                                Document      Page 44 of 58


   Fill in this information to identify your case:


   Debtor     1          MARIETHA S. BOSLEY
                         First Name              Middle Name                Last Name

   Debtor 2
   (Spouse, if filing)   First Name              Middle Name                Last Name


   United States Bankruptcy Court for the:     SOUTHERN DISTRICT OF OHIO

   Case number
   (If known)                                                                                                                           l:l   Check if this is an
                                                                                                                                              amended filing




  Official Form 107
 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                           04119

  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
  information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
  number (if known). Answer every question.



                    Give Details About Your Marital Status and Where You Lived Before



   1. What is your current marital status?


        0     Married
        W     Not married



   2. During the last 3 years, have you lived anywhere other than where you live now?

        0     No

        !;a   Yes. List ail of the places you lived in the last 3 years. Do not include where you live now.


                  Debtor 1:                                          Dates Debtor 1     Debtor 2:                                              Dates Debtor 2
                                                                     lived there                                                               lived there


                                                                                        0   Same as Debtor   1                                0   Same as Debtor 1

                   809 WINDY HILL LN                                 From 2015                                                                    Fro m
                  Number              Street                                                Number Street
                                                                     To     2016                                                                  To



                   GALLOWAY                    OH      43119
                  City                         State ZIP Code                               City                    State ZIP Code


                                                                                        0   Same as Debtor 1                                  0   Same as Debtor   1



                                                                     From                                                                         From
                  Number              Street                                                Number Street
                                                                     To                                                                           To




                  City                         State ZIP Code                               City                    State   ZIP Code


   3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?      (Community property
        states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
        �No
        0 Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).



                   Explain the Sources of Your Income

Official Form     107                               Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 1
        Case 2:19-bk-53922                          Doc 1       Filed 06/14/19 Entered 06/14/19 10:22:47                                               Desc Main
                                                               Document      Page 45 of 58


Debtor 1            MARIETHA S. BOSLEY                                                                           Case number (if known)   _______________

                   First Name      Middle Name          Last Name




 4.    Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

       0      No
       li2f   Yes. Fill in the details.




                                                              Sources of Income               Gross Income                 Sources of Income             Gross Income
                                                              Check all that apply.           (before deductions and       Check all that apply.         (before deductions and
                                                                                              exclusions)                                                exclusions)


                                                               liZf   Wages, commissions,                                   0   Wages, commissions,
               From January 1 of current year until
                                                                      bonuses. tips               $        24408.52             bonuses, tips            $
               the date you filed for bankruptcy:
                                                               0      Operating a business                                  0   Operating a business



               For last calendar year:
                                                               liZf   Wages, commissions,                                   0   Wages. commissions.
                                                                      bonuses, tips               $             46924           bonuses, tips            $
               (January 1 to December 31,        2018          0      Operating a business                                  0   Operating a business
                                                 YYYY




               For the calendar year before that:
                                                               liZf   Wages, commissions.                                   0   Wages, commissions,
                                                                      bonuses, tips                                             bonuses. tips
                                                 2017                                             $             41493                                    $
               (January 1 to December 31,                      0      Operating a business                                  0   Operating a business
                                                 yyyy




  s.   Did you receive any other income during this year or the two previous calendar years?
       Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
       unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
       gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

       List each source and the gross income from each source separately. Do not include income that you listed in line 4.

       Gl No
       0      Yes. Fill in the details.




                                                               Sources of income                  Gross Income from          Sources of Income           Gross income from
                                                               Describe below.                    each source                Describe below.             each source
                                                                                                  (before deductions and                                 (before deductions and
                                                                                                  exclusions)                                            exclusions)




                From January 1 of current year until                                         $    _______                  ------
                                                                                                                                                        $   ____________



                the date you filed for bankruptcy:
                                                                                             $                  ________ ______

                                                                                                                                                        $.
                                                                                                  ______                       _
                                                                                                        ____ __
                                                                                                                                                         ___________




                                                                                             $                             ____        __

                                                                                                                                                        $.
                                                                                                  ________                     ________  _
                                                                                                                   __
                                                                                                                 __                                          ________




                For last calendar year:                                                      $   ___________
                                                                                                                                                        $.           __
                                                                                                                                                            _________




                (January 1 to December 31,        2018 )                                     $.
                                                                                              ______ ____
                                                                                                                                                        $.  _______
                                                                                                                                                                   ____


                                                 yyyy
                                                                                             $_ ________
                                                                                                        _                                               $.  _________
                                                                                                                                                                     _




                For the calendar year before that:                                                                                                      $.
                                                                                             $.
                                                                                              __________
                                                                                                                                                             __________




                (January 1 to December 31,        2017 )                                     $_ ________                                                $.  _________


                                                 YYYY
                                                                                             $.  __________
                                                                                                                                                        $    _

                                                                                                                                                              ____

                                                                                                                                                                              _




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page 2
      Case 2:19-bk-53922                              Doc 1        Filed 06/14/19 Entered 06/14/19 10:22:47                              Desc Main
                                                                  Document      Page 46 of 58


Debtor 1         MARIETHA S. BOSLEY                                                                    Case number (if known)'-------
                First Name          Middle Name           Last Name




                List Certain Payments You Made Before You Filed for Bankruptcy




 6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

     D      No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                "incurred by an individual primarily for a personal, family, or household purpose."

                During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825*or more?


                0      No. Go to line 7.

                D      Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                               total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                               child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                *Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.


     liZi   Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?


                liZI   No. Go to line 7.

                D      Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                               creditor. Do not include payments for domestic support obligations, such as child support and
                               alimony. Also, do not include payments to an attorney for this bankruptcy case.



                                                                          Oates of      Total amount paid         Amount you still owe    Was this payment for...
                                                                          payment


                                                                                        $_______                 $   ______________
                                                                                                                                          D   Mortgage
                        Creditor's Name

                                                                                                                                          D   ear


                        Number     Street                                                                                                 0   Credit card

                                                                                                                                          D   Loan repayment

                                                                                                                                          0   Suppliers or vendors


                        City                      State       ZIP Code
                                                                                                                                          0   Other   _______




                                                                                        $.  ______
                                                                                                                 $    ____ __
                                                                                                                             ____
                                                                                                                                 __
                                                                                                                                          0   Mortgage
                                                                                                                                   _

                        Creditor's Name
                                                                                                                                          D   Car


                        Number     Street
                                                                                                                                          0   Credit card

                                                                                                                                          D   Loan repayment

                                                                                                                                          0   Suppliers or vendors

                                                                                                                                          D   Other   ______

                        City                      State       ZIP Code




                                                                                                                 $.
                                                                                                                               __
                                                                                                                       __  __
                                                                                                                     __

                                                                                        $                                __  __

                                                                                                                                          D   Mortgage
                                                                                            ______

                        Creditor's Name
                                                                                                                                          D   ear


                        Number      Street
                                                                                                                                          D   Credit card

                                                                                                                                          D   Loan repayment

                                                                                                                                          D   Suppliers or vendors

                                                                                                                                          D   Other   -----
                        City                      State       ZIP Code




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 3
         Case 2:19-bk-53922                             Doc 1            Filed 06/14/19 Entered 06/14/19 10:22:47                                   Desc Main
                                                                        Document      Page 47 of 58


Debtor   1            MARIETHA S. BOSLEY                                                                     Case number l•fknown)l_______________


                      First Name      Middle Name           Last Name




 7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
      corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
      agent, including one for a business you operate as a sole proprietor. 11 U.S.C.             § 101.    Include payments for domestic support obligations,
      such as child support and alimony.

      ltf    No
      D      Yes. List all payments to an insider.

                                                                             Dates of    Total amount           Amount you still      Reason for this payment
                                                                             payment     paid                   owe


                                                                                        $.   _ _ __            $.   ____


              Insider's Name




              Number         Street




              City                                  State   ZIP Code




                                                                                        $.
                                                                                         ____                  $    ____



              Insider's Name



              Number         Street




              City                                  State   Zl P Code



 s.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
      an insider?
      Include payments on debts guaranteed or cosigned by an insider.


      ltf    No
      D      Yes. List all payments that benefited an insider.

                                                                             Dates of        Total amount           Amount you still Reason for this payment
                                                                             payment         paid                   owe              .lndude creditor's name


                                                                                        $.   _____             $.   _____

               Insider's Name




               Number        Street




               City                                 State   ZIP Code




                                                                                         $.  _____              $.  _____




               Insider's Name




               Number        Street




               City                                 State   ZIP Code




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page4
         Case 2:19-bk-53922                               Doc 1              Filed 06/14/19 Entered 06/14/19 10:22:47                                 Desc Main
                                                                            Document      Page 48 of 58


Debtor   1          MARIETHA S. BOSLEY                                                                            Case number (tfknown)·-------
                   First Name            Middle Name            Last Name




                  Identify Legal Actions, Repossessions, and Foreclosures
 9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List ali such matters, including personal injury cases, smali claims actions, divorces, coliection suits. paternity actions, support or custody modifications,
      and contract disputes.

      Iii'   No
      D      Yes. Fili in the details.

                                                                       Nature of the case                   Court or agency                                  Status of the case



              Case title  ___________
                                                                                                           Court Name
                                                                                                                                                             0   Pending

                                                                                                                                                             D   On appeal

                                                                                                           Number   Street                                   0   Concluded

              Case number       ------



                                                                                                          City                    State   ZIP Code




              Case title. ____________
                                                                                                           Court Name
                                                                                                                                                             D   Pending

                                                                                                                                                             D   On appeal

                                                                                                           Number   Street                                   D   Concluded

              Case number ------
                                                                                                           City                   State   Zl P Code



 1 o. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
      Check ali that apply and fili in the details below.

      D      No. Go to line 11.
      Ga'    Yes. Fili in the information below.


                                                                                 Describe the property                                     Date         Value of the property


                                                                                WAGES GARNISHED
                    PIONEER CREDIT RECOVERY                                                                                                01/04/2019
                                                                                                                                                        $ -----
                                                                                                                                                                   2770.02
                   Creditor's Name


                    26 EDWARD STREET
                   Number       Street                                           Explain what happened


                                                                                 D    Property was repossessed.

                                                                                 0    Property was foreclosed.

                    ARCADE                             NY        14009           �    Property was garnished.

                                                       State   ZIP Code          D    Property was attached, seized, or levied.

                                                                                 Describe the property                                     Date          Value of the propert)




                                                                                                                                                         $  _____



                   Creditor's Name




                   Number       Street
                                                                                 Explain what happened


                                                                                 D    Property was repossessed.

                                                                                 D    Property was foreclosed.

                                                                                 D    Property was garnished.
                   City                                State   ZIP Code
                                                                                 D    Property was attached, seized, or levied.




Official Form 107                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 5
         Case 2:19-bk-53922                             Doc 1             Filed 06/14/19 Entered 06/14/19 10:22:47                           Desc Main
                                                                         Document      Page 49 of 58


Debtor 1               MARIETHA S. BOSLEY                                                                    Case number til known)·-----
                      First Name     Middle Name             Last Name




 11.   Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
       accounts or refuse to make a payment because you owed a debt?

       iiZl    No
       0       Yes. Fill in the details.


                                                                     Describe the action the creditor took                     Date action           Amount
                                                                                                                               was taken
               Creditor's Name



                                                                                                                                                $.   ______

               Number     Street




               City                           State   ZIP Code       Last 4 digits of account number: XXXX-  _   _   _   _




 12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
       creditors, a court-appointed receiver, a custodian, or another official?

       �ill'   No
       0       Yes


fiJI                  List Certain Gifts and Contributions


  13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

       �ill'   No

       D       Yes. Fill in the details for each gift.


                Gifts with a total value of more than     $600       Describe the gifts                                        Dates you gave             Value
                per person                                                                                                     the gifts




                                                                                                                                                      $   _ _ _ __


               Person to Whom You Gave the Gift



                                                                                                                                                      $____ _




               Number      Street




               City                           State   ZIP Code



               Person's relationship to you


               Gifts with a total value of more than     $600        Describe the gifts                                        Dates you gave          Value
               per person                                                                                                      the gifts



                                                                                                                                                      $   ____ _


               Person to Whom You Gave the Gift



                                                                                                                                                      $   ____




               Number     Street




               City                           State   ZIP Code



               Person's relationship to you ------


Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 6
       Case 2:19-bk-53922                             Doc 1            Filed 06/14/19 Entered 06/14/19 10:22:47                                           Desc Main
                                                                      Document      Page 50 of 58


Debtor 1             MARIETHA S. BOSLEY                                                                                Case number (if known)'-----
                    First Name     Middle Name                Last Name




 14. Within        2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

     liZf   No
     0      Yes. Fill in the details for each gift or contribution.


             Gifts or contributions to charities                     Describe what you contributed                                         Date you          Value
             that total more than $600                                                                                                     contributed




            Charity's Name
                                                                                                                                                             $   _____




                                                                                                                                                             $_____




            Number      Street




            City           State        ZIP Code




                     List Certain Losses


 15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
     disaster, or gambling?

     �if    No
     0      Yes. Fill in the details.


             Describe the property you lost and                       Describe any insurance coverage for the loss                         Date of your      Value of property
             how the loss occurred                                                                                                         loss              lost
                                                                      Include the amount that insurance has paid. List pending insurance
                                                                      claims on line   33 of Schedule AIS: Property.


                                                                                                                                                              $. _____




                    List Certain Payments or Transfers

 16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
     you consulted about seeking bankruptcy or preparing a bankruptcy petition?
     Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

     1i2J   No
     0      Yes. Fill in the details.

                                                                      Description and value of any property transferred                    Date payment or   Amount of payment
                                                                                                                                           transfer was
             Person Who Was Paid                                                                                                           made


             Number       Street
                                                                                                                                                             $   _____




                                                                                                                                                             $____




             City                         State    ZIP Code




             Email or website address



             Person Who Made the Payment, if Not You




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 7
          Case 2:19-bk-53922                             Doc 1                Filed 06/14/19 Entered 06/14/19 10:22:47                                  Desc Main
                                                                             Document      Page 51 of 58


Debtor 1               MARIETHA S. BOSLEY                                                                         Case number (dknown)
                                                                                                                                     _______________

                       First Name      Middle Name               Last Name




                                                                         Dncriptlon and value of any property transferred                Date payment or        Amount of
                                                                                                                                         transfer was made      payment



               Person Who Was Paid

                                                                                                                                                               $.
                                                                                                                                                                _____




               Number        Street


                                                                                                                                                               $.
                                                                                                                                                                _____




               City                         State    ZIP Code




               Email or website address




               Person Who Made the Payment, if Not You




 11. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
        promised to help you deal with your creditors or to make payments to your creditors?
        Do not include any payment or transfer that you listed on line 16.


        lit   No
        0     Yes. Fill in the details.

                                                                         Description and value of any property transferred               Date payment or       Amount of payment
                                                                                                                                         transfer was
                                                                                                                                         made
                Person Who Was Paid




                Number        Street
                                                                                                                                                               $    ____




                                                                                                                                                               $____




                City                        State    ZIP Code


  18.   Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
        transferred In the ordinary course of your business or financial affairs?
        Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
        Do not include gifts and transfers that you have already listed on this statement.

        lit   No

        0     Yes. Fill in the details.

                                                                         Description and value of property        Describe any property or payments received        Date transfer
                                                                         transferred                              or debts paid In exchange                         was made


               Person Who Received Transfer



               Number         Street




               City                         State    Zl P Code



               Person's relationship to you     -----




               Person Who Received Transfer




               Number         Street




               City                         State    ZIP Code


               Person's relationship to you     -----




Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 8
       Case 2:19-bk-53922                          Doc 1            Filed 06/14/19 Entered 06/14/19 10:22:47                                        Desc Main
                                                                   Document      Page 52 of 58


Debtor 1           MARIETHA S. BOSLEY                                                                         Case number (if known>·-------
                   First Name     Middle Name              Last Name




 19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
     are a beneficiary? (These are often called              asset-protection devices.)

     �No
     D     Yes. Fill in the details.


                                                                   Description and value of the property transferred                                           Date transfer
                                                                                                                                                               was made




           Name of trust




              List Cert•ln Fln•ncl•l Accounts, Instruments, S•fe Deposit Boxes, •nd Stor•ge Units

 20. Within 1 year before you filed for bankruptcy, were any financial accounts or Instruments held In your name, or for your benefit,
     closed, sold, moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
     brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

     D     No

     �     Yes. Fill in the details.

                                                                   Last 4 digits of account number     Type of account or          Date account was       Last balance before
                                                                                                       instrument                  closed, sold, moved,   closing or transfer
                                                                                                                                   or transferred

            JPMORGAN CHASE
            Name of Financial Institution
                                                                       xxxx-..§17]._    __              � Checking                 06/10/2018             $.
                                                                                                                                                          ___             �0
            340 SOUTH CLEVELAND AVEi"'l
            Number       Street                                                                         0    Savings

                                                                                                        0    Money market


            WESTERVILLE OH                      43081                                                   D    Brokerage

            City                       State    ZIP Code
                                                                                                        0    0ther
                                                                                                                 ____




            HUNTINGTON BANK                                            XXXX- 524.1_     __              Ga' Checking               04/25/2019             $.
                                                                                                                                                           _ __            .:::.,
                                                                                                                                                                           0
            Name of Financial Institution
                                                                                                        D    Savings
            125 POSTAGE CIRCLE
            Number       Street                                                                         0    Money market

                                                                                                        [J   Brokerage

            PICKERINGTC«ll OH                   43147                                                   [J Other     ____



            City                       State    ZIP Code

 21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
     securities, cash, or other valuables?
     Ga'   No

     [J    Yes. Fill in the details.

                                                                       Who else had access to it?                    Describe the contents                         Do you still
                                                                                                                                                                   have it?


                                                                                                                                                                   (J   No

            Name of Financial Institution                                                                                                                          (J   Yes
                                                                   Name


            Number       Street                                   Number      Street


                                                                  City          State      ZIP Code
            City                       State    ZIP Code


Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 9
          Case 2:19-bk-53922                                 Doc 1               Filed 06/14/19 Entered 06/14/19 10:22:47                                          Desc Main
                                                                                Document      Page 53 of 58


Debtor    1             MARIETHA S. BOSLEY                                                                                           Case number (it known>·-------
                        First Name      Middle Name                 Last Name




122. Have you stored property In a storage unit or place other than your home within 1 year before you filed for bankruptcy?
1       GZi    No


�       [J     Yes. Fill in the details.
                                                                           Who else has or had access to it?                             Describe the contents               Do you still




I
                                                                                                                                                                             have it?


                                                                                                                                                                              [J No
                 Name of Storage Facility                                  Name                                                                                               [J Yes
i




I
                 Number       Street                                       Number       Street


                                                                           City State   ZIP   Code

                 City                        State     ZIP   Code


                          Identify Property You Hold or Control for Someone Else
    23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
         or hold in trust for someone.
         !if    No

         [J    Yes. Fill in the details.

                                                                          Where is the property?                                         Describe the property           Value




                 Owner's Name                                                                                                                                            $   ___




                                                                         Number     Street
                 Number        Street



                                                                         City                                 State     ZIP   Code
                 City                        State     ZIP   Code

                          Give Details About Environmental Information

    For the purpose of Part 10, the following definitions apply:

    •    Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
         hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
         Including statutes or regulations controlling the cleanup of these substances, wastes, or material.

    •    Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
         utilize it or used to own, operate, or utilize it, Including disposal sites.

    •    Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
         substance, hazardous material, pollutant, contaminant, or similar term.


    Report all notices, releases, and proceedings that you know about, regardless of when they occurred.


    24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?
         li1    No
         [J     Yes. Fill in the details.

                                                                           Governmental unit                                   Environmental law, if you know It        Date of notice




                Name of site                                              Governmental unit


                Number       Street                                       Number    Street


                                                                          City                       State   ZIP Code




                City                        State     ZIP   Code



Official Form 107                                            Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 10
         Case 2:19-bk-53922                          Doc 1           Filed 06/14/19 Entered 06/14/19 10:22:47                                                  Desc Main
                                                                    Document      Page 54 of 58


Debtor   1        MARIETHA S. BOSLEY                                                                                      Case number (;(known)'-------
                     First Name      Middle Name            Last Name




 25. Have you notified any governmental unit of any release of hazardous material?

     �       No
     0       Yes. Fill in the details.

                                                                   Governmental unit                                  Environmental law, if you know it                    Date of notice




              Name of site                                       Governmental unit


              Number       Street                                 Number     Street



                                                                  City                  State    ZIP    Code

              City                        State    ZJP Code



 26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

     liZI    No
     0       Yes. Fill in the details.
                                                                                                                                                                            Status of the
                                                                    Court or agency                                        Nature of the case
                                                                                                                                                                            case


             Case title   ____________




                                                                    Court Name
                                                                                                                                                                            0   Pending

                                                                                                                                                                            0   On appeal

                                                                    Number     Street                                                                                       0   Concluded



             Case number
                                                                    City                        State    ZIP   Code


                       Give Details About Your Business or Connections to Any Business

 27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
             0    A sole proprietor or self-employed In a trade, profession, or other activity, either full-time or part-time
             � A member of a limited liability company (LLC) or limited liability partnership (LLP)
             0    A partner in a partnership
             0    An officer, director, or managing executive of a corporation

             0    An owner of at least 5% of the voting or equity securities of a corporation

     0       No. None of the above applies. Go to Part 12.
     � Yes. Check all that apply above and fill in the details below for each business.
                                                                    Describe the nature of the business                                   Employer Identification number
              M SUEANN BOSLEY ENTERFj                                                                                                     Do not include Social Security number or ITIN.
              Business Name
                                                                   MERCHANDISING BUSINESS
              7465        MELYNNE TRCE                                                                                                    EIN:   474355.518   ______



              Number        Street
                                                                    Name of accountant or bookkeeper                                      Dates business existed




              CANAL WINC� OH                       43110                                                                                  From     2017      To

              City                        State    ZIP   Code
                                                                    Describe the nature of the business                                   Employer Identification number

                                                                                                                                          Do not Include Social Security number or ITIN.
              Business Name

                                                                                                                                          EIN:   __       -- - - - --



              Number        Street




                                                                                                                                                                                            J
                                                                    Name of accountant or bookkeeper                                      Dates business existed




                                                                                                                                          From                To
              City                        State    ZIP   Code


Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                       page 11
          Case 2:19-bk-53922                               Doc 1              Filed 06/14/19 Entered 06/14/19 10:22:47                                  Desc Main
                                                                             Document      Page 55 of 58

Debtor 1           MARIETHA S. BOSLEY                                                                              Case number (ilknown)1
                                                                                                                                        _______________

                      First Name          Middle Name            Last Name




                                                                                                                                   Employer Identification number
                                                                         Describe the nature of the business
                                                                                                                                   Do not Include Social Security number or InN.
               Business Name

                                                                                                                                   EIN:     __     -------




               Number        Street
                                                                         Name of accountant or bookkeeper                          Dates business existed




                                                                                                                                   From               To
               City                            State    ZIP Code




t   -�-- ---- ----- ------
              ·-·                     -                     ·-                      ----

    28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
       institutions, creditors, or other parties.

       liZf   No

I      0 Yes. Fill in the details below.



I
                                                                         Date Issued




I
               Name                                                      MM/DD/YYYY




               Number        Street



I


I''"
               City                            State    ZIP Code




                      mon ..low


        I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
        answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
        in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
        18 U.S.C. §§ 152, 1341, 1519, and 3571.




                                                                                         Signature of Debtor   2


                                                                                         Date   ______




        Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

        D No
        � Yes


        Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

        IIZI No
        0 Yes. Name of person.                _______                                                                    . Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                                           Declaration, and Signature (Official Form 119).




Official Form 107                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 12
    Case 2:19-bk-53922               Doc 1      Filed 06/14/19 Entered 06/14/19 10:22:47   Desc Main
                                               Document      Page 56 of 58
Re: Marietha S. Bosley

Overflow- Statement of Financial Affairs

Question 20:

 Financial Institution                 U.S. Bank


 Street 1                              4801 Frederica Street


 City                                  Owensboro


 State                                 KY


 Zipcode                               42301


 Last Digits Of Account Number         0122


 Type Of Account                       Checking.


 Date Ended                            2019-06-10




Overflow - Statement of Financial Affairs                                                        Page 1 of 1
          Case 2:19-bk-53922                     Doc 1         Filed 06/14/19 Entered 06/14/19 10:22:47                                     Desc Main
                                                              Document      Page 57 of 58

    Fill in this information to identify your case:                                                     Check one box only as directed 10 this form and in
                                                                                                        Form 122A-1 Supp:
    Debtor 1            MARIETHA S. BOSLEY
                        First Name              Middle Name             Last Name
                                                                                                        iiZI"   1. There is no presumption of abuse.
    Debtor 2
    (Spouse. �filing)   First Name              Middle Name             Last Name                       0       2. The calculation to determine if a presumption of
                                                                                                                   abuse applies will be made under Chapter 7
    United States Bankruptcy Court for the: SOUTHERN DISTRICT OF OHIO                                              Means Test Calculation (Official Form 122A-2).

    Case number                                                                                         0 3.      The Means Test does not apply now because of
    (If known)                                                                                                    qualified military service but it could apply later.



                                                                                                        Cl Check if this is an amended filing


Official Form 122A-1

Chapter 7 Statement of Your Current Monthly Income                                                                                                                12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file                    Statement of Exemption from Presumption of
Abuse Under§ 707(b)(2) (Official          Form 122A-1Supp) with this form.


r'''                Calculate Your Current Monthly Income

! 1. What is your marital and filing status? Check one only.
I
j
         liZi   Not married. Fill out Column A, lines 2-11.
1
         0      Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

         0      Married and your spouse is NOT filing with you. You and your spouse are:

                0    Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

                0    Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
                     under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                     spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

         Fill in the average monthly Income that you received from all sources, derived during the 6 full months before you file this
         bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
         August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
         Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
         income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

                                                                                                         ColumnA                 Column B
                                                                                                         Debtor 1                Debtor 2 or
                                                                                                                                 non-filing spouse

    2. Your gross wages, salary, tips, bonuses, overtime, and commissions
       (before all payroll deductions).
                                                                                                          $3735.44                $,   ____




    3. Alimony and maintenance payments. Do not include payments from a spouse if                                   0.00
       Column 8 is filled in.                                                                              $,
                                                                                                             _
                                                                                                              __                  $,   ____




    4. All amounts from any source which are regularly paid for household expenses
         of you or your dependents, including child support. Include regular contributions
         from an unmarried partner, members of your household, your dependents, parents,
         and roommates. Include regular contributions from a spouse only if Column B is not
         filled in. Do not include payments you listed on line 3.
                                                                                                          $ ___:.
                                                                                                            _
                                                                                                             0.:.=.0=0            $ ____




    5. Net income from operating a business, profession,
                                                                      Debtor 1      Debtor 2
         or farm
         Gross receipts (before all deductions)                        $0.00 $        __




         Ordinary and necessary operating expenses                   - $...Q..QO- $   __




                                                                                               Copy
         Net monthly income from a business, profession, or farm        $0.00 $       __
                                                                                               here-+     $         0.00          $
    6. Net income from rental and other real property                 Debt f{       Debtor 2
         Gross receipts (before all deductions)                         $_. Q_0 $     __




         Ordinary and necessary operating expenses                    - $...0.-
                                                                              ..0..0 $__




                                                                                               Copy
         Net monthly income from rental or other real property          $0.00        $         here-+     $          0.00         $
                                                                                      __




    7.   Interest, dividends, and royalties                                                               $          0.00          $




Official Form 122A-1                               Chapter 7 Statement of Your Current Monthly Income                                                      page   1
      Case 2:19-bk-53922                                                 Doc 1                Filed 06/14/19 Entered 06/14/19 10:22:47                                                                                                     Desc Main
                                                                                             Document      Page 58 of 58


Debtor 1                                                                                                                                                                            Case number                  (It known)'
                                                                                                                                                                                                                            -------
                    First Name                  Middle Name                         Last Name



                                                                                                                                                                                           ColumnA                               Columna
                                                                                                                                                                                           Debtor 1                              Debtor 2 or
                                                                                                                                                                                                                                 non-filing spouse

 8. Unemployment compensation                                                                                                                                                                   $._     ___:.
                                                                                                                                                                                                         0.:..:
                                                                                                                                                                                                          . 0�: 0                   $.  _
                                                                                                                                                                                                                                         _
                                                                                                                                                                                                                                          _
                                                                                                                                                                                                                                           _



      Do not enter the amount if you contend that the amount received was a benefit
      under the Social Security Act. Instead, list it here:                                      .....   .. ...... .
                                                                                                          ...             . ....
                                                                                                                  . ...... ..        �
           For you .           ..... . .. . .
                        ........     .   .           .. ... .....
                                             . .. ....   ..   .                 .. . .......
                                                                    .............   .   ..          . ... ...
                                                                                               ..... .    ..     $                   0,00
           For your spouse...................................................................                    $ ·------




 9.   Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act.                                                                                                                                                    $_--=-0=.0.:;...
                                                                                                                                                                                                           0                       $ _
                                                                                                                                                                                                                                         _
                                                                                                                                                                                                                                          _
                                                                                                                                                                                                                                           _



 10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments received
      as a victim of a war crime, a crime against humanity, or international or domestic
      terrorism. If necessary, list other sources on a separate page and put the total below.

                                                                                                                                                                                                $, _        _,0=.0=0               $,_
                                                                                                                                                                                                                                         _
                                                                                                                                                                                                                                          _
                                                                                                                                                                                                                                           _



                                                                                                                                                                                               $     ___
                                                                                                                                                                                                                                   $ _
                                                                                                                                                                                                                                         _
                                                                                                                                                                                                                                          _
                                                                                                                                                                                                                                           _




       Total amounts from separate pages, if any.                                                                                                                                        +$          _
                                                                                                                                                                                                      __
                                                                                                                                                                                                                                 +$     ____




 11. Calculate your total current monthly Income. Add lines 2 through 10 for each
     column. Then add the total for Column A to the total for Column B.




                   Determine Whether the Means Test Applies to You


 12. Calculate your current monthly income for the year. Follow these steps:

      12a.      Copy your total current monthly income from line 11. .... .                                            .. ....  .. ..
                                                                                                                                 .              ..
                                                                                                                                        ......... . .......   ...   .....   ... .....
                                                                                                                                                                              .         ....   ........ ... ..
                                                                                                                                                                                                      ...    .        ..
                                                                                                                                                                                                                 ..... . .   Copy line 11 here�
                                                                                                                                                                                                                                                   [TJ735.¥l
                Multiply by 12 (the number of months in a year).                                                                                                                                                                                     X   12
      12b.      The result is your annual income for this part of the form.                                                                                                                                                                 12b.


 13. Calculate the median family income that applies to you. Follow these steps:

      Fill in the state in which you live.


      Fill in the number of people in your household.


      Fill in the median family income for your state and size of household                                                          .    .............................................................................................     13.      $ 62308.00
      To find a list of applicable median income amounts, go online using the link specified in the separate
      instructions for this form. This list may also be available at the bankruptcy clerk's office.

 14. How do the lines compare?


      14a.    �     Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There isno presumption of abuse.
                    Go to Part 3.

      14b.    D     Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse isdeterminedby Form 122A-2.
                    Go to Part 3 and fill out Form 122A-2.

                    Sign Below

                                                                                        nalty of perjury that the information on this statement and in any attachments is true and correct.




                        Sig        ture of Debtor 1                                                                                                                            Signature of Debtor 2


                        Da  fk/!f  MM/ DD
                                                         dl
                                                         fYYYY
                                                                                                                                                                               Date        ...,...,...,.
                                                                                                                                                                                                .,.,
                                                                                                                                                                                               MM/ DD
                                                                                                                                                                                                         ..-=-=----,
                                                                                                                                                                                                                �:=-:-
                                                                                                                                                                                                                   /YYYY


                        If you checked line 14a, do NOT fill out or file Form 122A-2.

                        If you checked line 14b, fill out Form 122A-2 and file it with this form.



Official Form 122A-1                                                        Chapter 7 Statement of Your Current Monthly Income                                                                                                                            page 2
